Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     1  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 1 of ID:
                                                                       77 6373599




             United States Court of Appeals
                           For the First Circuit


 No. 19-1720

                           DARRY MASON HENDERSON,

                           Plaintiff, Appellant,

                                       v.

               MASSACHUSETTS BAY TRANSPORTATION AUTHORITY,

                            Defendant, Appellee.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

               [Hon. Patti B. Saris, U.S. District Judge]


                                    Before

                       Torruella, Lynch, and Barron,
                              Circuit Judges.


      James R. Tewhey, with whom Michelle Carnevale was on brief,
 for appellant.
      David J. Santeusanio, with whom Andrew E. Silvia and Holland
 & Knight LLP were on brief, for appellee.



                             September 30, 2020
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     2  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 2 of ID:
                                                                       77 6373599



                LYNCH, Circuit Judge.     Plaintiff Darry Mason Henderson,

 a    black   male   and    Massachusetts      Bay    Transportation     Authority

 ("MBTA")       foreman,   brought    claims     of    racial      discrimination,

 unlawful     retaliation,     and    negligent       infliction    of   emotional

 distress against the MBTA.          The racial discrimination claim stems

 from Henderson's unsuccessful application for promotion to two

 MBTA supervisor positions in September 2012.               The positions went

 to two white persons who received higher interview rankings than

 Henderson.       In fact, Henderson's rankings placed him nineteenth

 out of the twenty candidates interviewed.               Henderson claims that

 the MBTA did not select him because of his race.                  Henderson also

 contends     that   the   MBTA   retaliated     against    him     by   no   longer

 assigning him podium duty, a type of work assignment, because he

 complained of racially motivated verbal abuse by a supervisor.

 The district court granted summary judgment to the MBTA on all

 three claims.

                On appeal, Henderson challenges the grant of summary

 judgment on the racial discrimination and retaliation claims. Both

 challenges are meritless.        We affirm.

                                        I.

 A.     Facts

                Henderson began working at the MBTA as a construction

 laborer in 1991.          In 1995, he was promoted to the position of

 laborer foreperson, in which he led a two- to four-person crew


                                       - 2 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     3  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 3 of ID:
                                                                       77 6373599



 that identified and fixed maintenance issues.                        He also served as

 a temporary-change supervisor ("TC supervisor") from 2000 to 2005.

 A   TC       supervisor     fills    in    for    a   permanent     supervisor    when   a

 supervisor is absent (typically when a supervisor is on leave) or

 when         a   supervisor     position     is    vacant     and   has   not   yet   been

 permanently filled.                When he was a TC supervisor, Henderson

 supervised carpenters, roofers, laborers, and cement finishers.

 He supervised up to thirty of these employees at any given time.

 During           this   time,     Henderson       unsuccessfully      applied    to   two

 permanent supervisor positions.1                      In 2005, he returned to his

 former role as a laborer foreperson.                       By the time he applied for

 the permanent supervisor position in 2012, he had not performed

 supervisory duties in seven years.                     Further, he had applied for

 two permanent supervisory positions in 2005, and others were found

 to be better qualified for both positions.

          1.        The Hiring Process

                    In November 2011, the MBTA posted openings for two

 permanent           supervisor       positions        of     Building     and    Station

 Maintenance.            The "minimum entrance requirements" ("MERs") for the

 positions included: a high school diploma or GED; at minimum five

 years'           work   history    in     building     and    equipment    maintenance;



          1During the same period, Debra Gilcoine was promoted to
 one of these permanent supervisor positions. She was promoted to
 superintendent three to four years later.


                                              - 3 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     4  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 4 of ID:
                                                                       77 6373599



 supervisory experience; the ability to use Word, Excel, Database,

 PeopleSoft, or Mainframe applications; effective organizational

 skills;    and     passing   a   Criminal      Offender       Record    Information

 ("CORI")     check,     background      check,     and        medical     screening.

 According to the longstanding practice of the MBTA, which it

 uniformly applies, the MERs fell into two categories: those that

 an application and resume must demonstrate for an applicant to

 receive an interview, and those that are not required for an

 interview but that an applicant must have to receive the job.                     An

 applicant need not demonstrate the ability to use the computer

 applications listed in the computer skills MER to receive an

 interview, as it fell into the latter category.                 Two of the listed

 computer applications were proprietary to the MBTA and outside

 applicants were not expected to know those programs.                    A temporary

 hiring freeze at the MBTA delayed the hiring process for the

 permanent supervisor positions.

             Before    restarting       the   hiring   process      the     following

 summer, Steven Emde, an MBTA human resources ("HR") staffing

 manager,     met    with     current     employees       to     recruit    internal

 applicants.2       Both Henderson and Gilcoine were at this meeting.


       2   Emde began working at the MBTA in 1998 as an HR
 representative.   Before that, he had worked as both an adjunct
 professor at Bridgewater State College and at MVP Sports from 1995
 to 1997. In 2007, Emde was promoted to senior HR generalist. In
 2009, he was promoted to manager of staffing. As the manager of
 staffing, he oversaw the work of HR generalists. Throughout his


                                        - 4 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     5  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 5 of ID:
                                                                       77 6373599



 After Gilcoine told Henderson she would be on the positions'

 selection committee, Henderson expressed to Emde his concern that

 Gilcoine's longtime friendship with one of the other applicants,

 painter    foreperson    Bernadette     Higgins,    would   make   Gilcoine's

 participation      unfair.       Emde    notified     his   superior    about

 Henderson's concern and they removed Gilcoine from the committee.

 Emde did not notify any other members of the committee or anyone

 else involved in the hiring process about Henderson's concern.

             On September 5, 2012, the permanent supervisor positions

 were reposted.       The application form for the positions asked

 roughly twenty questions, including about an applicant's personal

 information, education and skills, work history, past or current

 work at the MBTA, and professional references.              The application

 form's "Availability & Eligibility" section asked specific yes-

 or-no questions about whether the applicant could work all days

 and all shifts, was at least eighteen years old, and was "legally

 eligible" to work in the United States.            The "Education & Skills"

 section included space for the applicant to list any schools the

 applicant had attended, and stated "Please list any additional

 education or training relevant to this position" and "Please list

 other skills, including computer or language skills, that are

 relevant to this position."


 time at the MBTA, Emde screened resumes, made job postings, and
 conducted interviews.


                                     - 5 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     6  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 6 of ID:
                                                                       77 6373599



                To decide whom to invite to interview, Emde considered

 four    MERs:     high   school      diploma/GED,         relevant     work    history,

 supervisory       experience,         and,     for     internal        applicants,     a

 satisfactory work record for the past two years.                       At this point,

 Emde    did    not    consider       the   effective       organizational       skills,

 computer       skills,   CORI       check,     background        check,   or    medical

 requirements MERs.         Emde reviewed the applications for the four

 screening MERs to decide whom to invite for an interview.                            For

 certain MERs, like the computer skills MER, no answer was required

 by the form.         The applicants were free to leave certain sections

 unrelated to the four screening MERs unanswered, like the other

 relevant skills "including computer or language skills" section.

 The application did not ask applicants to answer whether they met

 the    computer      skills   MER     or     which   of    the    relevant      computer

 applications they had the ability to use.

                The applications and resumes of the selected applicants

 were    made    available      to    the     selection      committee     before     the

 interviews.       The committee was given a scoring sheet with the

 questions to be asked.           This was longstanding MBTA practice and

 was uniformly applied.          Each member of the committee used the same

 form, which required each member to post numeric scores for the

 candidates' answers to each question.                     Emde also provided the

 selection      committee      with    an     "answer      key"    to   the     interview

 questions, which expressly focused on many of the MERs, including


                                            - 6 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     7  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 7 of ID:
                                                                       77 6373599



 the effective organizational skills and computer skills MERs.             The

 answer key provided the interviewers with the same important

 elements to look for in the candidates' answers, which allowed the

 committee to take a more objective approach in its scoring.

              One   hundred    nineteen   people    applied    for   the   two

 positions,    including      Henderson   and   Higgins.      Higgins   listed

 Gilcoine as a reference.       William Melchionda, a white male who had

 not worked for the MBTA but had twenty years of construction and

 building maintenance experience, also applied.3              Melchionda did

 not fill in the section of his application regarding "other skills,

 including computer or language skills, that are relevant to this

 position."

              Twenty-three applicants were invited to interview, of

 whom twenty accepted.        The selection committee interviewed these

 twenty applicants over the course of six days from November 28,

 2012, to December 18, 2012.        The committee was composed of Emde;

 John Martin, a supervisor in the electrical power department; and

 Andrew Baker, an engineering and maintenance director.4             All three

 are white men.       Emde has served on a couple hundred selection


       3   Melchionda listed Bill Perez, the head of the MBTA's HR
 department, and Perez's brother as references. Perez never spoke
 with anyone involved in the selection process and the selection
 committee did not discuss Perez's inclusion as a reference.
       4   Emde testified that a selection committee typically
 comprises, at minimum, one HR representative and one or more
 members of the department of which the position is a part.


                                     - 7 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     8  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 8 of ID:
                                                                       77 6373599



 committees.    Over the course of his career at the MBTA, Martin has

 served on the selection committee in twenty to thirty interview

 processes.      At that time, Martin had about fourteen years of

 supervisory    experience    at   the    MBTA.      In   consequence,        Martin

 understood the duties and necessary qualifications of an MBTA

 supervisor.     It was his understanding that the hiring/promotion

 decision would be based solely on the candidates' interview scores.

 This committee interviewed Henderson and Higgins on November 28,

 Melchionda on December 4, and the seventeen other candidates during

 the interview period.        Of these seventeen other candidates, two

 were black, one was Asian, and the rest were white.

              MBTA policy states that the committee members ask each

 applicant a set of uniform questions and each committee member,

 using guidelines developed by HR, assigns a numerical score to the

 applicant's    response    to   each    question.        During       each   of   the

 candidate's     responses,      the    interviewers      take     notes.          The

 interviewers    typically    record     the   scores     for    the    candidate's

 responses at the end of each interview.           Generally, the members of

 the committee do not discuss the applicants or their answers with

 each   other   before    recording      scores.     Under       its    policy     and

 longstanding, uniform practice, the MBTA hires the applicant(s)

 with the highest scores, unless an applicant fails a background

 check or medical screening.




                                       - 8 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     9  Date
                               Document 112 Filed:
                                             Filed 10/09/2020  Entry
                                                   10/09/20 Page 9 of ID:
                                                                       77 6373599



               Before the final hiring decision is made, HR sends a

 summary of the hiring process and the resumes of the recommended

 hires to the MBTA's Office of Diversity and Civil Rights ("ODCR"),

 which must approve any new hire.           The ODCR reviews information on

 the demographics of the applicants, the application process, and

 the resumes of the recommended candidates.                 It will stop the

 application process if it is not comfortable with the way the

 process is proceeding.        There is no evidence that the MBTA did not

 follow its uniform policy and practice, and evidence that it did.5

               Henderson received a total cumulative score of 117, with

 a sixty-one from Martin and a fifty-six from Emde, and so had the

 second-lowest combined score of the entire group of applicants.

 At least one black candidate received higher scores than Henderson

 did.       Eighteen of the nineteen other candidates received higher

 scores.      Higgins, who is white, had the highest score: Martin gave

 her a ninety-four and Emde gave her a ninety-three.6

               Higgins   had   supervised    far   larger    groups   of   MBTA

 employees than Henderson had and she had done so more recently as


        5  Emde and Martin testified that the MBTA followed this
 uniform policy and practice. Sayten Patel described the interview
 process and scoring just as the MBTA has described it was used.
 There is no contrary evidence.
        6  Baker gave all but one applicant very low scores and,
 after HR discovered that Baker's subordinate had recommended that
 applicant, HR removed Baker's scores from the hiring calculations.
 The removal of Baker's scores did not affect Henderson's ranking
 with respect to the other candidates.


                                     - 9 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     10
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  10 of ID:
                                                                         77 6373599



  a TC supervisor.         Emde considered Higgins's responses to be "the

  best    among   those     interviewed    and    substantially        better   than

  Henderson's responses."

               For example, interview question two asked the candidate

  to "tell us about your experience managing large maintenance and/or

  construction projects" and "what your responsibilities were during

  these projects."     In response, Higgins stated that she had managed

  multiple MBTA paint shop shifts for the past decade and had

  personally managed the MBTA's Revive & Guide program and its fifty-

  four employees while ensuring it was completed on time.

               As another example, question nine asked: "Have you ever

  had    to   discipline    an    employee?      Please   tell    us    about   your

  experience in handling employee discipline and include in your

  answer if the discipline was defined by a union agreement."

  Higgins spoke about her investigation of an employee's attendance

  policy violation in which she followed union procedures and issued

  the employee a written warning.

               Melchionda had the next highest score, with scores of 92

  from    both    Martin    and    Emde.      Melchionda    had    supervised      a

  significantly larger group of employees than Henderson had: sixty,

  rather than thirty.        His supervisory experience was not only more

  significant but more recent.         Melchionda had independently managed

  complex construction projects and had experience with managing a

  unionized crew.


                                       - 10 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     11
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  11 of ID:
                                                                         77 6373599



              In response to question two, Melchionda gave a detailed

  explanation of his supervision of sixty employees in a unionized

  production and manufacturing facility, his management of a $1.5

  million roofing project, and his experience leading a thirteen- to

  twenty-eight-person crew that maintained twenty-one properties.

  As   to   question    nine,   Melchionda       spoke    about   his    experience

  supervising     unionized     labor     with    the    progressive     discipline

  outlined   in   the   union    contract,       and    his   conflict   resolution

  preferences.

              Question four of the interview asked:

              Please tell us about your computer skills?
              [sic] Have you ever used and [sic] Asset
              Management system? What would be the value of
              having a computerized system that tracks the
              status of needed repairs?

  This question was, in effect, composed of two questions: The first

  question addressed a candidate's computer skills and experience

  with an Asset Management system.          The second question addressed a

  candidate's views on and understanding of a computerized repair-

  tracking system.      Only the first question was covered by a MER.

  Martin and Emde each gave Henderson a score of four and Melchionda

  a score of seven for question four.            The committee notes show that

  Henderson's     response      focused    on     his    experience      with   word

  processing software and "Blue Zone" software and he mentioned that

  a computerized system would "overcome gaps to get trades together."




                                        - 11 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     12
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  12 of ID:
                                                                         77 6373599



  The notes also imply that he repeatedly stated that such a system

  "would be great."

                 The notes show that Melchionda stated he had "minimal

  [computer] use [at] this time," but had "operational exp[erience]"

  using computer systems with maintenance logs and work orders.                         The

  notes also state that Melchionda used a computer at home and

  "everyday."        As to the second computer question, the notes reflect

  that Melchionda stated that a computerized system would "save[]

  time," be "more efficient," and "keep records."

                 After scoring the applicants, HR contacted David Benson,

  one of Melchionda's references.                 Benson said: "[Melchionda's] been

  gone    for    a    long   time    and    was    my   foreman.    He     moved   on    to

  better/greener pastures.            Got to go now."

                 In January 2013, the selection committee recommended

  Higgins and Melchionda for the positions, as they had the highest

  scores.        Its recommendation was referred to the ODCR, which

  approved of hiring Melchionda and Higgins.                   In February, Higgins

  and Melchionda were informed that they had received the positions.

  On February 28, Henderson was told that he was not selected.                           He

  has continued in his same role at the MBTA and Melchionda is now

  his supervisor.           After Melchionda was hired, Henderson taught him

  about    the       MBTA    and    its    policies,     procedures,     and   internal

  proprietary         computer      system.         Melchionda     later     stated      at




                                            - 12 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     13
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  13 of ID:
                                                                         77 6373599



  deposition that the MBTA-specific computer applications Henderson

  taught him were "all very basic" and not hard to learn.

        2.    The Retaliation Claim

              On October 12, 2012, the MBTA did not assign Henderson

  to "podium duty," and instead chose another laborer foreperson.

  Those assigned to podium duty help set up the podium and speakers

  for government officials giving speeches.           The duty often results

  in overtime pay.     The union steward typically decides who receives

  such duties, but Gilcoine had some influence over the assignment.

  Henderson had worked podium duty for the five years before October

  2012 but has not been assigned it since.            He has, however, been

  assigned other overtime duties at the same rate as podium duty

  since October 2012.       Podium duty also does not always result in

  overtime pay.

              Henderson claims that Gilcoine yelled at him for using

  an MBTA computer in Charlestown to fill out paperwork on January

  31, 2013.    Specifically, he states that Gilcoine yelled: "Get out

  of the office, Darry.      I don't want you in there."      Other employees

  often used this office as well. Henderson claims that he discussed

  this incident with Sayten Patel,7 a deputy director in their

  department, about a week later.             Henderson mentioned that he


        7    Patel knew Henderson wanted to be a supervisor, and
  testified that he was "trying to help . . . Henderson develop his
  skills so that he would be a viable candidate for the [supervisor]
  position."


                                     - 13 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     14
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  14 of ID:
                                                                         77 6373599



  thought it was due to his race.       He claims that Patel said he would

  speak to Gilcoine about the incident.             Gilcoine testified that

  this incident never occurred and Patel testified that he and

  Henderson never spoke about the incident.

        3.    The MCAD Complaint

              On September 20, 2013, Henderson filed a charge of

  discrimination and retaliation with the Massachusetts Commission

  Against Discrimination ("MCAD").        The Equal Employment Opportunity

  Commission sent Henderson a right to sue letter on August 4, 2017.

  B.    Procedural History

              On October 26, 2017, Henderson sued the MBTA in the U.S.

  District Court for the District of Massachusetts.                 He alleged

  racial discrimination in violation of Title VII, retaliation in

  violation of Title VII, and negligent infliction of emotional

  distress.    After discovery concluded, the MBTA moved on February

  8, 2019, for summary judgment on all counts.              Henderson opposed

  summary judgment on the discrimination and retaliation claims, but

  conceded that the claim for negligent infliction of emotional

  distress was meritless.

              Henderson argued that the MBTA hired both Higgins and

  Melchionda instead of him because of his race and that the MBTA's

  stated reliance on the interview scores to make the hiring decision

  was pretextual.      Henderson also argued that, in response to his

  complaint to Patel, Gilcoine retaliated against him by no longer


                                     - 14 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     15
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  15 of ID:
                                                                         77 6373599



  assigning him podium duty.              The district court concluded both

  arguments were meritless.           The district court reasoned that,

  although it read the record as showing that Henderson may have had

  better computer skills and that there was some subjectivity in the

  interview process, the MBTA's use of the highest scores after the

  interviews    was    not   shown   to    be    pretextual.        The    court   also

  concluded     that    Henderson    did        not   offer   any    evidence      that

  discrimination motivated the hiring decision.

               The district court concluded that the retaliation claim

  was   meritless      because   Henderson        could   not   prove      causation:

  Henderson was taken off podium duty five months before he allegedly

  complained of the computer incident with Gilcoine.                         Although

  Henderson argued that his continued denial of podium duty was

  retaliatory, he provided no evidence that either the union steward

  or Gilcoine knew of his alleged complaint to Patel.

               On July 16, 2019, Henderson appealed.

                                          II.

  A.    Standard of Review

               We review the grant of summary judgment de novo. Theidon

  v. Harvard Univ., 948 F.3d 477, 494 (1st Cir. 2020).                    "We view the

  record in the light most favorable to the nonmoving party and make

  all reasonable inferences in that party's favor." Johnson v. Univ.

  of P.R., 714 F.3d 48, 52 (1st Cir. 2013) (citations omitted).                     In

  opposing summary judgment, the plaintiff bears the burden of


                                      - 15 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     16
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  16 of ID:
                                                                         77 6373599



  producing evidence sufficient to rebut the defendant's arguments

  but cannot rely on "conclusory allegations, improbable inferences,

  . . . or rank speculation."             Theidon, 948 F.3d at 494 (quoting

  Ahern v. Shinseki, 629 F.3d 49, 54 (1st Cir. 2010)).                   Similarly,

  the    plaintiff's    "subjective       belief    of   discrimination     is   not

  sufficient to withstand summary judgment."                Tyree v. Foxx, 835

  F.3d 35, 42 (1st Cir. 2016).

  B.     Henderson Has Not Shown Pretext and Discriminatory Motivation
         as to the Hiring/Promotion Decision

              Henderson argues he has produced sufficient evidence to

  get to a jury on his claim that he was denied a promotion based on

  his race.    Henderson provides no evidence to support his assertion

  that the MBTA deviated from its policy in that he would not have

  been given an interview had he left blank the computer skills

  portion of the application form.                 He argues an inference of

  discrimination       can   be   drawn   from     the   decision   to   interview

  Melchionda despite Melchionda leaving blank the question as to the

  computer skills on the application form, and from the higher scores

  given to Melchionda on that particular question after Melchionda

  explained his computer abilities at the interview. He acknowledges

  that he has no direct evidence that any member of the interviewing

  team or the reviewing team was motivated by racial animus against

  him.   His argument, in essence, is that because he was a long time

  MBTA employee who had five years of experience as a TC supervisor




                                      - 16 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     17
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  17 of ID:
                                                                         77 6373599



  ending some six to seven years before, the MBTA's decision not to

  promote him must have been racially motivated.               He supports this

  contention with evidence not specific to him or to the promotion

  process used here, but to what he characterizes as a sorry history

  of racism at the MBTA.       He does not respond to the MBTA's argument

  that even if Henderson had been given a higher score on that

  question, Henderson still would not have received the promotion

  given his being next to last on the scores.

                 Henderson's claim relies on indirect evidence, and so we

  apply    the    McDonnell   Douglas     burden-shifting    test.      McDonnell

  Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973); see also

  Thompson v. Coca-Cola Co., 522 F.3d 168, 176 (1st Cir. 2008).

  Henderson first bears the burden of establishing a prima facie

  case. To do so, he must show that (1) he is a member of a protected

  class, (2) he was qualified for the position to which he applied,

  (3)     he   was   not   hired,   and    (4)   an    applicant   with   similar

  qualifications received the position.               See Goncalves v. Plymouth

  Cty. Sheriff's Dep't, 659 F.3d 101, 105 (1st Cir. 2011).

                 The burden of production then shifts to the MBTA, which

  must     "present    a   legitimate,     non-discriminatory        reason"   for

  choosing Melchionda over Henderson.            See Thompson, 522 F.3d at 176

  (quoting Quiñones v. Houser Buick, 436 F.3d 284, 289 (1st Cir.

  2006)).




                                        - 17 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     18
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  18 of ID:
                                                                         77 6373599



              If the MBTA satisfies this burden, Henderson must "show

  by a preponderance of the evidence that the [MBTA's] proffered

  reason is pretextual and that the actual reason for [not promoting

  him] is discriminatory." Johnson, 714 F.3d at 54; see also Pearson

  v. Mass. Bay Transp. Auth., 723 F.3d 36, 40 (1st Cir. 2013)

  (Souter, J.) ("To defeat summary judgment, [the plaintiff] must

  offer 'some minimally sufficient evidence, direct or indirect,

  both of pretext and of [the MBTA's] discriminatory animus.'"

  (second alteration in original) (second emphasis added) (quoting

  Acevedo-Parilla v. Novartis Ex-Lax, Inc., 696 F.3d 128, 140 (1st

  Cir. 2012))).     To show pretext, Henderson must do more than just

  allege he was more qualified: "[I]n the absence of strong objective

  evidence (e.g., test scores), proof of competing qualifications

  will seldom, in and of itself, be sufficient to create a triable

  issue of pretext."       Rathbun v. Autozone, Inc., 361 F.3d 62, 74

  (1st Cir. 2004).     He has not met this burden.

              Henderson    independently      has   not   met   his   burden   to

  produce "evidence . . . permit[ting] a factfinder reasonably to

  infer that unlawful discrimination was a determinative factor in

  the [MBTA]'s decision."       Feliciano de la Cruz v. El Conquistador

  Resort & Country Club, 218 F.3d 1, 8 (1st Cir. 2000).               Henderson

  must show that the MBTA's motivation was "unlawful," not merely

  "inappropriate."      Ahmed v. Johnson, 752 F.3d 490, 498 (1st Cir.

  2014).


                                     - 18 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     19
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  19 of ID:
                                                                         77 6373599



              As we often do, "[w]e . . . 'bypass the prima facie case

  issue,'" and get to the question of whether Henderson's evidence

  of pretext is sufficient.         Luceus v. Rhode Island, 923 F.3d 255,

  258 (1st Cir. 2019) (first alteration in original) (quoting Cham

  v. Station Operators, Inc., 685 F.3d 87, 95 (1st Cir. 2012));

  accord Espinal v. Nat'l Grid NE Holdings 2, LLC, 693 F.3d 31, 35

  (1st Cir. 2012).

              The MBTA's stated reason for not hiring Henderson was

  that he "performed poorly on the interview -- so poorly that his

  scores   placed    him    19th   of   the    20    candidates   to   receive   an

  interview."    The MBTA said that it followed its "hiring practices"

  and selected Melchionda and Higgins because they "received the top

  two scores of all interviewees."               Henderson concedes that his

  interview score was ranked nineteenth of twenty and that Higgins's

  and Melchionda's scores were the two highest. The MBTA also stated

  that "Melchionda's and Higgins's high interview scores reflect

  their    better    qualifications      and     that   they   more    effectively

  communicated      their   experience     and      credentials."      The   record

  supports    this     legitimate,       nondiscriminatory        reason,     which

  satisfies the MBTA's burden of production.              See Hicks v. Johnson,

  755 F.3d 738, 744, 746-47 (1st Cir. 2014).                   Henderson has not

  produced sufficient evidence that this nondiscriminatory reason

  was pretextual to avoid summary judgment.




                                        - 19 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     20
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  20 of ID:
                                                                         77 6373599



        1.    The MBTA Did Not Apply a Racially Differential Criteria
              as to the Computer Skills MER

              Henderson first argues that the MBTA applied racially

  discriminatory standards to Melchionda's benefit throughout the

  hiring/promotion      process.8        He     contends   that    Melchionda's

  application did not satisfy the computer skills MER so Melchionda

  should not have received an interview.            Henderson also argues that

  Melchionda's interview responses did not show he had the requisite

  computer skills, that he did not satisfy the computer skills MER,

  and so should not have been eligible to be hired.                   Henderson

  asserts that the MBTA applied different standards as to the

  computer skills MER and did so because Melchionda is white.                 For

  several reasons, these arguments lack merit.

              The   MBTA   did   not   apply    a   differential   standard    by

  inviting Melchionda to interview.              Henderson contends that an

  applicant must meet all of the MERs to receive an interview.                The

  record refutes this assertion.

              An applicant only needs to meet some of the MERs to

  receive an interview.          The MBTA had a consistent policy and


        8   Henderson's complaint alleges that he was more qualified
  than both Higgins and Melchionda and they were afforded disparate
  treatment because of their race. But on appeal, Henderson argues
  only that he was more qualified than Melchionda and the MBTA
  applied different rules to Melchionda due to his race. Henderson's
  claim based on Higgins's selection has therefore been dropped on
  appeal. Nonetheless the process used in the decision to promote
  her is relevant to and supports the MBTA's position, and refutes
  Henderson's claim of differential treatment based on race.


                                       - 20 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     21
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  21 of ID:
                                                                         77 6373599



  practice of using some MERs for one reason and others for a

  different reason to be satisfied only before final hiring.                Some

  MERs were listed to provide notice to applicants that certain

  skills were requirements of the job and that, to carry out the

  job, a successful candidate might need to use the skills listed.

  These MERs informed applicants that, even if they received an

  interview, they would still need to meet those MERs to be hired.

  Henderson also admits that the interview process was as the MBTA

  described it, in that some MERs would be assessed after the

  decision to extend an interview offer.          The questions in which an

  applicant might choose to address certain MERs, including the

  computer skills MER, were not required to receive an interview.

  Melchionda receiving an interview without answering the question

  related to relevant computer skills does not evidence pretext.9




        9   Our review is de novo and, save the district court's
  conclusion that Henderson did not show pretext, we do not credit
  or agree with the district court's characterizations of the
  evidence or find its conclusions supported by the record.
            There is no basis to question, as the district court
  seemingly did, the MBTA's explanation that only some of the MERs
  determine whether an applicant receives an interview, and the
  computer skills MER is one of those. The district court stated:
  "It is hard to understand why someone who left an answer blank on
  a minimum required job skill was given an interview . . . ." The
  record does not support the court's language.
            The district court also treated all interview scoring
  together as a subjective evaluation, and that was an error. That
  some of the interview criteria were more subjective than others
  does not alter the fact that Melchionda objectively had more
  experience than Henderson and met the MERs.       Having met the

                                     - 21 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     22
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  22 of ID:
                                                                         77 6373599



              Further,     because   Emde   did     not    screen    any    of   the

  applicants for the computer skills MER, Henderson's contention

  that the MBTA applied a different screening standard to white

  applicants is entirely unsupported.           There is no evidence that the

  MBTA followed a different policy about not considering this MER as

  to   any   other   candidate   and    certainly    no    evidence    of    racial

  differentiation.10

              The MBTA also did not apply a differential criteria by

  hiring Melchionda, as the committee reasonably found that his

  interview    responses    satisfied    the    computer    skills    MER.       The

  selection    committee    described     Melchionda      as   stating      he   had

  "minimal [computer] use at this time" but had (1) "operational

  exp[erience] on [a] P.C." filling out "work orders" and "logs,"



  objective criteria at issue, the committee could reasonably
  conclude that Melchionda was qualified to get the job.
        10  Henderson argued for the first time at oral argument
  that a provision of the application required that Melchionda be
  disqualified for not signing the "Notification & Agreement"
  section of the application. Henderson then contended that this
  showed racially differential treatment of Melchionda's job
  application.    But Henderson did not argue this point to the
  district court or in his initial brief to this court, and so has
  doubly waived it.    Arrieta-Gimenez v. Arrieta-Negron, 859 F.2d
  1033, 1037 (1st Cir. 1988); Pignons S.A. de Mecanique v. Polaroid
  Corp., 701 F.2d 1, 3 (1st Cir. 1983).
            Moreover, Martin testified that, in his experience, it
  was "not unusual" for this portion of the application to be
  unsigned. Emde testified that there was no requirement that an
  applicant sign this section. Henderson admitted that both of these
  statements were true and has not introduced any evidence that
  rebuts these statements.



                                       - 22 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     23
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  23 of ID:
                                                                         77 6373599



  (2) used a computer at home, and (3) used a computer "everyday."

  (Emphasis added.)        There is no evidence in the record that the

  committee could not reasonably find these three statements to

  satisfy the computer skills MER or that the committee's acceptance

  of these statements as satisfying the MER was racially motivated.

  The committee reasonably inferred that Melchionda had the ability

  to   use    Word,    Excel,    Database,     PeopleSoft,      or   Mainframe

  applications.

              There is no evidence of a differential criteria applied

  to   Melchionda     in   determining   whether    he   satisfied    the   MERs

  necessary to progress in the hiring/promotion process.               Further,

  the record contains no evidence of a differential criteria that

  suggests any racial considerations.

        2.    The Interview Process Does Not Evidence Pretext for
              Racial Discrimination

              Henderson next attacks the interview process on which

  the hiring/promotion decision was solely based. The MBTA, however,

  may rely on interview scores in its hiring/promotion decisions.11

  In Martinez-Burgos v. Guayama Corp., 656 F.3d 7 (1st Cir. 2011),

  we concluded that an employer may hire solely based on candidates'



        11  This reliance on interview scores rebuts Henderson's
  waived argument that David Benson's neutral recommendation for
  Melchionda shows pretext, as the recommendation could not impact
  the interview scores and, as Emde testified, the MBTA mainly used
  references to "verify dates of employment." See United States v.
  Zannino, 895 F.2d 1, 17 (1st Cir. 1990).



                                     - 23 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     24
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  24 of ID:
                                                                         77 6373599



  interview scores and that "better interview scores" may reflect an

  individual's     superior   qualifications.12       Id.    at    13;    see   also

  Goncalves, 659 F.3d at 107 (concluding that a candidate's lower

  interview scores reflected her inferior qualifications); Prescott

  v. Higgins, 538 F.3d 32, 40-41 (1st Cir. 2008) (holding that an

  employer can judge a candidate's qualification through interview

  questions alone).        The record shows that the interview scores

  reflected     the   candidates'   qualifications,     as   the    two    highest

  scoring candidates were more qualified than Henderson.

                Like the defendant in Hicks v. Johnson, the MBTA "took

  pains to standardize the interview process as well as record and

  quantify the candidates' performance on a uniform scale."                     755

  F.3d at 747.        The MBTA asked the "same . . . questions" of the

  candidates, worded the questions "broadly . . . as to provide [a

  candidate] with ample running room to tout her qualifications and

  experience," and provided the selection committee with an answer

  key.    Id.   Henderson admits that the committee asked him the same

  questions as the other candidates and that the interview was thirty

  to forty minutes long (ample time for Henderson to describe his




         12 Henderson never argued in his brief to this court that
  his nonselection despite his supervisory experience is evidence of
  pretext and so he has waived such an argument. Pignons S.A. de
  Mecanique, 701 F.2d at 3.



                                     - 24 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     25
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  25 of ID:
                                                                         77 6373599



  qualifications and experience).13         The ODCR review also provided

  another check on the interviewers' decision.              "In essence, the

  [MBTA] made the subjective part of the [hiring/]promotion process

  as objective as possible . . . [and] on this record, these measures

  do preclude any reasonable inference that the interview process

  was evidence of pretext."       Id.

              Relying solely on interview scores also does not, as

  Henderson contends, violate MBTA Policy and Procedure 2.2, which

  defines the MBTA's hiring policy and the procedures to be used in

  the MBTA's "Hiring and Selection Process."          Nothing in this policy

  forbids the procedure the committee used and Henderson admits this.

  His argument is that it should.

        3.    Henderson Alleges a Scoring Inconsistency that Does Not
              Exist and Which Still Would Not Support an Inference of
              Pretext for Racial Discrimination

              Henderson alleges a single inconsistency between his and

  Melchionda's interview scores and the committee notes which, he

  argues, "impl[ies] that the proffered reason offered by the [MBTA]

  was pretext."      The alleged inconsistency is that, although each

  interviewer scored Melchionda three points higher than Henderson



        13  Henderson's only dispute with the answers listed for him
  in the interview notes is that he contends they are incomplete, as
  he asserts he spoke for two to three minutes for each question and
  so said more in each response. He cannot, however, identify any
  specific inaccuracy or omission in the answers listed for him in
  the notes.    This unsupported contention does not lessen the
  objectivity of the interview process.


                                     - 25 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     26
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  26 of ID:
                                                                         77 6373599



  on the computer skills question, according to the district court,

  the committee's notes show that Melchionda "described his computer

  skills     as    'minimal'"   and   that    Henderson     "had   more   computer

  experience."        For several reasons, we reject this argument.

                  Henderson   did   not    raise    this   argument    before   the

  district court and does not sufficiently develop this argument.

  In consequence, he has waived it.                Arrieta-Gimenez, 859 F.2d at

  1037; Zannino, 895 F.2d at 17.14

                  Not only did Henderson waive this argument, but it is

  without merit because there is no inconsistency in the interview

  scoring.        The district court's reading of the record, in which it

  stated it found an inconsistency, was erroneous.                    The district

  court described the committee notes as stating that Melchionda

  "described his computer skills as 'minimal,'" when, in fact, they

  show that Melchionda stated he had "minimal [computer] use [at]

  this time."         (Emphasis added.)       There is no indication in the

  interview notes or elsewhere in the record that Melchionda lacked

  the computer skills required by the MER.                 The district court's



        14  The dissent now argues that Henderson preserved this
  challenge when his counsel stated in oral argument before the
  district court that there was "a different set of standards as to
  how the interview answers are 'scored' between African-American
  and white candidates."     Counsel's conclusory remarks at oral
  argument are not sufficient to preserve the issue. An argument
  "not fully developed below" is waived. Ryan v. Royal Ins. Co.,
  916 F.2d 731, 734 (1st Cir. 1990); see also In re Olympic Mills
  Corp., 477 F.3d 1, 17 (1st Cir. 2007).


                                          - 26 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     27
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  27 of ID:
                                                                         77 6373599



  conclusion    that    "Henderson   had     more   computer    experience     than

  Melchionda"     is     similarly   unsupported.         The     notes   detail

  Melchionda's "operational exp[erience]" with computer systems and

  his use of a computer "everyday" at home.            According to the notes,

  Henderson's response, in contrast, focused more on word processing

  skills and having taken a word processing class but does not show

  any particular expertise in word processing or other applications.

  The notes do not show that Henderson's computer skills were

  superior to Melchionda's.15

               Second, the committee's scores also reflect Henderson's

  and Melchionda's responses to the second computer question: "What

  would be the value of having a computerized system that tracks the

  status of needed repairs?"          According to the committee notes,

  Henderson    repeated    that   such   a    system   "would    be   great"   and

  mentioned that it would "overcome gaps to get trades together,"

  while Melchionda stated that such a system would "save[] time," be

  "more efficient," and "keep records."             Henderson testified that,

  although he believed he said more in response to this second

  question, he could not recall what more he might have said.                   The

  notes of each of the interviewers do not in any sense purport to

  be verbatim.         They are simply notes, not purporting to be a


        15  Henderson asserted for the first time at oral argument
  that he "had a number of certificates from the MBTA relative to
  his computer training." Henderson's brief does not mention these
  certificates nor are they in the committee notes or the record.


                                     - 27 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     28
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  28 of ID:
                                                                         77 6373599



  complete recounting of everything said in the interview.                Further,

  the notes as to each of the candidates are consistent in merely

  being notes.16

              There is no evidence that the committee's assignment to

  Melchionda of a higher score as to computer skills was either error

  or,   if   error,    that    the    error   was   racially   motivated.      The

  interviewers reasonably found Melchionda's operational experience

  with computers to outweigh Henderson's word processing skills.

  Further,    Melchionda's      response      to    the   second,    "computerized

  system" question was more detailed.               Weighing these experiences

  and   responses,     the    interviewers     reasonably    gave    Melchionda   a

  higher score.       See Hicks, 755 F.3d at 746 ("Weighing the value of

  [two interviewees' different types of] experience required the

  interview panel to make a judgment that it was entitled to make.").

  We are left with Henderson's bald assertion that he was more

  qualified than Melchionda, which cannot support an inference of

  racial discrimination.17           Tyree, 835 F.3d at 42.         Tellingly, the



        16  The notes do not reveal whether Melchionda informed the
  committee he had skills in Microsoft Office and Excel, although he
  did in deposition taken by plaintiff's counsel state he had those
  skills.
        17  The   MBTA  need   not   consider  other   evidence   of
  qualifications and we do not "sit as super personnel departments,
  assessing the merits -- or even the rationality -- of [the MBTA's]
  nondiscriminatory business decision[]" to use such a process.
  Goncalves, 659 F.3d at 107 (quoting Mesnick v. Gen. Elec. Co., 950
  F.2d 816, 825 (1st Cir. 1991)).



                                        - 28 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     29
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  29 of ID:
                                                                         77 6373599



  district court also found no evidence of racial discrimination,

  despite its reservations about the three-point score difference

  between    Melchionda    and    Henderson.       Further,    even    assuming

  dubitante that a reasonable factfinder could read the committee

  notes as warranting a higher computer score for Henderson, such a

  reading would not create a triable issue of material fact.

              First, even under Henderson's proposed reading of the

  record, the committee's notes and computer skills scores "are not

  so inconsistent as to be unworthy of credence, which is the test."18

  Echevarría v. AstraZeneca Pharm. LP, 856 F.3d 119, 136 (1st Cir.

  2017) (internal quotation marks omitted) (quoting            Collazo-Rosado

  v. Univ. of P.R., 765 F.3d 86, 94 (1st Cir. 2014)).

              Second, Feliciano de la Cruz v. El Conquistador Resort

  and Country Club, 218 F.3d 1 (1st Cir. 2000), requires our holding.

  In Feliciano de la Cruz, the court held that a plaintiff's offer

  of "thin" evidence of pretext by itself cannot defeat summary

  judgment if that evidence, and any other offered evidence, does

  not support a reasonable inference of discrimination.               Id. at 8,

  10.    The court concluded that the plaintiff had not met this


        18  We note that, in the past, the inconsistencies we have
  concluded to show pretext have been far more significant than the
  score of a single interview question. See, e.g., Billings v. Town
  of Grafton, 515 F.3d 39, 56 (1st Cir. 2008) (inconsistent "accounts
  about who made the decision to transfer [the plaintiff] and, more
  importantly, how it was made"); Santiago-Ramos v. Centennial P.R.
  Wireless Corp., 217 F.3d 46, 56 (1st Cir. 2000) (inconsistent
  justifications for firing the plaintiff).


                                     - 29 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     30
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  30 of ID:
                                                                         77 6373599



  burden, explaining that she had not offered evidence of a pattern

  of   racially    disproportionate       hiring    or   firing,     evidence   of

  discriminatory     corporate    policies,     evidence     of    discriminatory

  statements by her company's management, or evidence that her

  employer's      "evaluation    of   her   performance      was    infected    by

  stereotyped thinking or other types of unconscious . . . bias."

  Id. at 8-9.     Similarly here, Henderson conceded that "[t]here was

  nothing discriminatory or retaliatory about the questions the

  Selection Committee asked [him] in the interview" and that he did

  "not have any reason to believe that the individuals on the

  Selection Committee would discriminate or retaliate against him on

  the basis of his race . . . other than . . . that all three

  Selection Committee members were white."19             The evidence Henderson

  contends shows the MBTA's discriminatory patterns, practices, and

  statements      does   not     permit     a      reasonable      inference    of

  discrimination and so does not distinguish this case from Feliciano

  de la Cruz.20      See id. at 9-10.        Henderson's remaining general



        19  Although Henderson argues that studies on the effect of
  race in interviews show pretext for racial discrimination,
  Henderson did not actually introduce any such studies and waived
  this argument by failing to develop it. Zannino, 895 F.2d at 17.
  Moreover, that "the decision makers were [not of Henderson's
  protected class] does not alone . . . create an inference [of]
  . . . discrimination."   Rivas Rosado v. Radio Shack, Inc., 312
  F.3d 532, 534 (1st Cir. 2002).
        20  Henderson argues that his, and other minority MBTA
  workers', assignment to remove snow from the Orange Line, various
  MBTA hiring statistics, and an August 2013 Federal Transit


                                      - 30 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     31
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  31 of ID:
                                                                         77 6373599



  assertions that the MBTA is a racist employer, based on his view

  of historical evidence, do not meet his burden to survive summary




  Administration ("FTA") letter to the MBTA support an inference of
  discriminatory hiring at the MBTA. All three arguments lack merit,
  and Henderson waived the first two by failing to develop them.
  Zannino, 895 F.2d at 17.
            Henderson alleges that the Orange Line work assignment
  is more difficult than others (despite testifying it required the
  same number of hours as other assignments and "[s]ome might say"
  that the other lines required more work). He also contends that
  many MBTA employees call the Orange Line the "Soul Train Line"
  because of the neighborhoods through which it runs. But Henderson
  never identified anyone who said the phrase "Soul Train Line" and
  he testified that no supervisor ever said it.          None of the
  hiring/promotion decision makers decided which subway line
  Henderson worked.    See Thompson, 522 F.3d at 178.       Moreover,
  Henderson's two Orange Line subordinates were white. The record
  does not support the contention that race affected this work
  assignment. The record does not support the contention that this
  work assignment had anything to do with the hiring/promotion
  decision.
            Henderson's statistics do not support an inference of
  pretext for racial discrimination here. "'[S]tatistical evidence
  of a company's general hiring patterns . . .' is only helpful 'if
  it tends to prove the discriminatory intent of the decision makers
  involved.'" Ray v. Ropes & Gray, LLP, 799 F.3d 99, 116 (1st Cir.
  2015) (first quoting LeBlanc v. Great Am. Ins. Co., 6 F.3d 836,
  848 (1st Cir. 1993); and then quoting Hillstrom v. Best W. TLC
  Hotel, 354 F.3d 27, 32 (1st Cir. 2003)).        Henderson's hiring
  statistics ended four years before the hiring/promotion decision,
  lack detail, and lack any "meaningful connection" with the decision
  not to hire him. Id.
            Finally, Henderson argues that an August 2013 FTA letter
  to the MBTA evidences hiring discrimination.       But this letter
  merely stated that the FTA deemed the MBTA as non-compliant because
  the MBTA had not provided enough information to the FTA for it to
  investigate the allegations of discrimination and the MBTA had
  received 750 unspecified Equal Employment Opportunity complaints
  over the previous three years.      After the MBTA provided more
  information on October 10, 2014, the FTA, on November 25, 2014,
  deemed the MBTA in compliance with federal law and stated that it
  had "amended [its] finding of probable non-compliance to probable
  compliance."


                                     - 31 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     32
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  32 of ID:
                                                                         77 6373599



  judgment.    Just as the court concluded in Feliciano de la Cruz,

  "if we remanded for trial, the jury 'would be left to guess at the

  reasons behind the pretext.'"            Id. at 9 (quoting Medina-Muñoz v.

  R.J. Reynolds Tobacco Co., 896 F.2d 5, 10 (1st Cir. 1990)).

         4.   Henderson's Newly Raised Cronyism Argument is Waived and
              Wholly Unsupported

              Henderson argues for the first time on appeal that

  cronyism    affected    the        interview    scores,     Melchionda's      hiring

  resulted from cronyism, and this cronyism was a "smokescreen" for

  racial discrimination.        He also did not raise this argument in his

  appellate brief, but rather for the first time at oral argument.

  We reject this argument as both doubly waived and unsupported by

  the record. See Pignons S.A. de Mecanique, 701 F.2d at 3; Arrieta-

  Gimenez, 859 F.2d at 1037.

              Henderson       raises    this     new   argument     to   try   to   take

  advantage of the district court's speculation that there was

  cronyism in the hiring/promotion decision.                 On de novo review, we

  find   no   support    in    the    record     for   any   such   speculation     and

  speculation is inappropriate in any event. The only evidence which

  Henderson has ever argued supported an inference of cronyism was

  that Melchionda listed Perez, the MBTA's head of HR, and Perez's

  brother as references.             But Emde's and Martin's uncontradicted




                                         - 32 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     33
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  33 of ID:
                                                                         77 6373599



  testimonies that they did not speak to Perez about Melchionda rebut

  such an inference.21

                 Moreover,   the    record    shows   that     the   MBTA   actively

  combatted potential cronyism during this hiring process: First,

  the MBTA removed Gilcoine from the selection committee in part

  because of her close relationship with Higgins.                     Second, upon

  suspicion of favoritism, the MBTA excluded all of Baker's scores.

          5.     Henderson Has Not Shown that He Would Have Received the
                 Position Regardless

                 Finally, Henderson's claim fails at a basic causation

  level.       Henderson has not shown that, absent the alleged double-

  standard applied to Melchionda, he would have gotten the job.                   See

  Bostock v. Clayton County, 140 S. Ct. 1731, 1739 (2020) ("Title

  VII's        'because   of'      test    incorporates      the     'simple'     and

  'traditional'      standard      of   but-for    causation    . . .   [which]   is

  established whenever a particular outcome would not have happened

  'but for' the purported cause." (citations omitted));22 Chadwick


          21Further, Martin testified that he did not recall anyone
  ever mentioning Perez's name during the interview process and, at
  the time, did not know Melchionda had listed Perez as a reference.
          22Henderson's complaint did not allege under 42 U.S.C.
  § 2000e-2(m) that race was a "motivating factor" in the MBTA's
  decision, which would allow Henderson to succeed without showing
  but-for causation. See Bostock, 140 S. Ct. at 1739-40; see also
  Chadwick v. WellPoint, Inc., 561 F.3d 38, 48 (1st Cir. 2009)
  (viewing separately the "mixed motives" approach and traditional
  approach under McDonnell Douglas). Henderson's complaint alleges
  that the hiring decision was made "not . . . for any legitimate
  business reason but because of his race." But even had Henderson
  made a mixed-motives argument, it would similarly fail, because he


                                          - 33 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     34
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  34 of ID:
                                                                         77 6373599



  v. WellPoint, Inc., 561 F.3d 38, 48 (1st Cir. 2009) (determining

  whether "a reasonable jury could conclude that the promotion denial

  was more probably than not caused by discrimination").                That is

  because there were sixteen candidates other than Higgins and

  Melchionda with higher scores, at least one of whom was black.

  Henderson scored seven points below the next two higher-scoring

  candidates.     So even if he had scored the same on the computer

  skills questions as Melchionda, which would have increased his

  total score by six, Henderson would not have risen in the rankings.

  Further, Henderson scored sixty-six and fifty-four points lower

  than the next two highest-scoring candidates after Melchionda.

  Even if Henderson had received the maximum scores of ten from both

  interviewers on the computer skills question, and Melchionda and

  Higgins received the minimum score of zero, Henderson would still

  not have had a top-two interview score or a higher score than

  Melchionda or Higgins.          Such a change would only have moved

  Henderson     into   sixteenth     place,    out    of   twenty    interview

  candidates.     Given his low interview ranking, Henderson cannot

  independently show, and has not tried to show, that the others

  ranked above him were chosen for discriminatory reasons and he

  would have gotten the job.




  has not provided evidence that the hiring decision was
  "attributable even in part to a forbidden bias." Burton v. Town
  of Littleton, 426 F.3d 9, 20 (1st Cir. 2005).


                                     - 34 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     35
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  35 of ID:
                                                                         77 6373599



               To the extent that Henderson argues that the alleged

  inconsistency     in   the   computer    skills     scoring   would      allow   a

  reasonable jury to infer that racial discrimination affected his

  scores     for   the   other,   more    subjective     interview    questions,

  Henderson has doubly waived this argument by failing to raise it

  before the district court or to sufficiently develop it.                 Arrieta-

  Gimenez, 859 F.2d at 1037; Zannino, 895 F.2d at 17.

               Henderson    has   not    shown   that,    absent     the    alleged

  racially     discriminatory      lowering      of    his   scores        for   the

  "subjective" questions, his total score would be higher than

  Melchionda's and those of the sixteen candidates who outscored

  Henderson but also did not receive the position.

        6.     The Dissent is Without Merit and Contrary to Clear
               Precedent

               Because our holding follows directly from our holding in

  Feliciano de la Cruz, the dissent necessarily relies on the

  argument that Reeves v. Sanderson Plumbing Products, Inc., 530

  U.S. 133 (2000), limited that decision to its facts.                     But this

  Court has rejected that argument both in denying rehearing in

  Feliciano de la Cruz and in subsequent opinions.              After Reeves we

  have continued to rely on Feliciano de la Cruz in both published

  and unpublished decisions.       See Meléndez v. Autogermana, Inc., 622

  F.3d 46, 53 (1st Cir. 2010) (citing Feliciano de la Cruz, 218 F.3d

  at 8) (thin evidence of pretext, without more, did not create a



                                        - 35 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     36
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  36 of ID:
                                                                         77 6373599



  triable issue as to the discriminatory purpose); see also Chouinard

  v. N.H. Dep't of Corr., 157 F. App'x 322, 325 (1st Cir. 2005)

  (unpublished    opinion)    ("Even       if    these    hiring     decisions     were

  irrational     or     unfair,     that     would       not    be   the    same    as

  discrimination." (citing Feliciano de la Cruz, 218 F.3d at 8)

  (other     citations    omitted));        Céspedes       Rodriguez       v.   Rivera

  Hernandes, 135 F. App'x 441, 443 (1st Cir. 2005) (unpublished

  opinion)    ("[Plaintiff]       also    highlights      the   evidence    that    his

  termination was based on trumped-up charges, but even if we accept

  for the sake of argument that there is a trialworthy issue here,

  [plaintiff] still must show that the pretext masked unlawful . . .

  discrimination." (citing Reeves, 530 U.S. at 146-49; Feliciano de

  la Cruz, 218 F.3d at 8)).         Indeed, in Ronda-Perez v. Banco Bilbao

  Vizcaya Argentaria--Puerto Rico we observed:

               Shortly after Reeves . . . we had occasion to
               reconsider a ruling we made in [Feliciano de
               la Cruz].      In an order denying panel
               rehearing, we held that our analysis was
               consistent with Reeves, and reiterated that
               the thinness of the plaintiff's showing of
               pretext . . . failed to shed any light on what
               the true reason [for the adverse employment
               action] was.


  404 F.3d 42, 44 (1st Cir. 2005).                 The dissent's argument that

  Feliciano de la Cruz is "a fact-dependent ruling . . . readily

  distinguished from this one" is thus contrary to our established

  precedent.      The    dissent's       claim    that   "Feliciano     [cannot     be]



                                         - 36 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     37
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  37 of ID:
                                                                         77 6373599



  understood to state a generalizable rule" is inconsistent with our

  holdings in each of the cases discussed above. Nor is it compelled

  by the decision in Reeves.          There, the Supreme Court made clear

  that "a number of factors" weigh on whether a showing of pretext,

  combined with a prima facie case of discrimination, are enough to

  raise a jury question about discriminatory intent.               Reeves, 530

  U.S. at 148-49.      Feliciano de la Cruz identifies one such set of

  circumstances where weak evidence of pretext is insufficient to

  raise a jury question as to discriminatory intent.                Nor is the

  rule announced in Feliciano de la Cruz as amorphous as the dissent

  claims.    It directs only that the plaintiff must present some

  evidence of discriminatory intent beyond a barebones allegation

  that the employer's stated reason for an employment decision was

  pretextual.

              Moreover, the dissent misunderstands our reasons for

  finding    plaintiff    has   not   produced    evidence    of   a   racially

  discriminatory motive.         We do not rely only on the "asserted

  weakness of Henderson's pretext showing."             Henderson failed to

  show any form of differential treatment.          Nor has he come close to

  showing that the committee's stated reasons were not the true

  reasons.   Nor has he shown the true reason was race discrimination.

              The dissent also misunderstands the district court's

  misgivings as to the computer skills interview question score.

  Nowhere does the district court claim that the MBTA's interview


                                      - 37 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     38
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  38 of ID:
                                                                         77 6373599



  scoring was "indefensible," or "inexplicable,"23 as the dissent

  claims.      Instead,    the    district       court   stated     the    three-point

  difference     between    Melchionda's         and     Henderson's       scores   was

  inconsistent.     Indeed, it is ambiguous from the summary judgment

  opinion whether the district was concerned by the fact that

  Melchionda received a higher score than Henderson, or by the size

  of the difference in scores.            The latter view is consistent with

  the district court's emphasis on the fact that Henderson received

  a "three points lower" score.                   Further, the district court

  concluded, as we do, that the committee's scoring of the computer

  skills     interview     question        was     not     evidence        of   racial

  discrimination.

               The district court raised cronyism as one possible non-

  racial     explanation    for     the     MBTA's       decision     to     interview

  Melchionda.     And it did so only because of a misreading of the

  record.    The district court was concerned that Melchionda received

  an interview even though he did not complete the computer skills

  portion of the application.         It is clear, however, that the MBTA

  did not screen applications based on that question.




        23  The district court did state it was "hard to understand
  why someone who left an answer blank on a minimum required job
  skill was given an interview." But the record clearly shows that
  applicants were not screened for interviews on the basis of the
  computer skills MER.


                                      - 38 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     39
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  39 of ID:
                                                                         77 6373599



               Nor is there support in the record for the dissent's

  conclusion that Henderson objectively should have scored higher

  than Melchionda on the computer skills question.                     It is true

  Henderson was more familiar with the MBTA's proprietary software,

  and also highlighted his word processing experience before the

  committee.    But there is no reason to conclude Melchionda did not

  inform the committee he was also familiar with Microsoft Office

  and Excel.    At minimum, he told the committee he had "operational

  exp[erience]"       with      work     orders     and     maintenance      logs.

  Additionally,     the      interview    notes    and    deposition    testimony

  indicate Melchionda's answer to the second part of the computer

  skills question was more thorough than Henderson's.                  Melchionda

  listed   specific    advantages        to   a   computerized     system,   while

  Henderson noted such a system would be "great" and would "get

  trades together."       At deposition, Henderson claimed to have said

  more, but was unable to recall any part of his answer not recorded

  in the interview notes.         In these circumstances, the MBTA could

  reasonably conclude that Melchionda's familiarity with computers

  and understanding of the advantages of a "computerized system that

  tracks repairs" outweighed Henderson's experience with the MBTA's

  internal software.

               Finally, the dissent addresses the fact that sixteen

  other    unsuccessful       candidates      received    higher    scores    than

  Henderson in a single footnote. There is no evidence in the record


                                         - 39 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     40
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  40 of ID:
                                                                         77 6373599



  that Henderson would have received a higher score, and there is

  absolutely no evidence that he would have received a higher score

  than the sixteen other unsuccessful applicants, including at least

  one other African-American candidate.             The dissent's arguments do

  not overcome Henderson's basic causation issue.                     Even if race

  discrimination played a role in the difference in interview scores

  between Henderson and Melchionda, Henderson cannot explain why the

  job would not have gone at the very least to another unsuccessful

  non-white applicant with a higher interview score than Henderson.

  C.    Henderson Has      Not       Established    a    Prima   Facie    Case   of
        Retaliation

              Henderson argues that the MBTA retaliated against him

  for complaining of Gilcoine's conduct by denying him podium duty

  assignments.     This argument is meritless.24

              To   establish     a     prima     facie   case    of   retaliation,

  Henderson must show that "(1) []he engaged in protected conduct;

  (2) []he suffered an adverse employment action; and (3) that a

  causal nexus exists between the protected [conduct] and the adverse

  action."    Carlson v. Univ. of New Eng., 899 F.3d 36, 43 (1st Cir.

  2018) (third alteration in original) (internal quotation marks




        24  Henderson also includes this retaliation claim as
  evidence of racial discrimination. To the extent this could show
  an atmosphere of racial discrimination and Henderson has not waived
  this argument by failing to develop it, see Zannino, 895 F.2d at
  17, it fails for the same reasons.


                                        - 40 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     41
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  41 of ID:
                                                                         77 6373599



  omitted) (quoting Garayalde-Rijos v. Municipality of Carolina, 747

  F.3d 15, 24 (1st Cir. 2014)).

                   Henderson did not present a prima facie case.          Although

  his complaint to Patel constituted protected conduct,25 Henderson

  has not shown that not assigning him podium duty was an adverse

  employment        action   or   that   it   was    causally   related    to   his

  complaint.26

                   The MBTA correctly argues that not assigning Henderson

  podium duty did not materially change his employment and so was

  not an adverse employment action.               "An adverse employment action

  'typically involves discrete changes in the terms of employment,

  such        as    . . .    reassignment     with    significantly       different

  responsibilities, or a decision causing significant change in

  benefits.'"         Garmon v. Nat'l R.R. Passenger Corp., 844 F.3d 307,

  314 (1st Cir. 2016) (quoting Cham, 685 F.3d at 94).                 Denial of

  overtime opportunities can be a materially adverse action in


         25 Although the parties dispute whether Gilcoine yelled at
  Henderson and whether Henderson complained to Patel, under our
  standard of review, we assume that both events occurred.      See
  Johnson, 714 F.3d at 52. Henderson alleges Gilcoine's outburst
  was motivated by racism, so his complaint to Patel was protected
  conduct. See Fantini v. Salem State Coll., 557 F.3d 22, 32 (1st
  Cir. 2009) (stating that protected conduct can be the opposition
  to "any practice made an unlawful employment practice by Title
  VII" or that the plaintiff reasonably and in good faith believes
  violated Title VII (quoting Long v. Eastfield Coll., 88 F.3d 300,
  304 (5th Cir. 1996))).
         26 There is also no evidence that the decision to give
  podium duty to another employee was discriminatory.


                                         - 41 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     42
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  42 of ID:
                                                                         77 6373599



  certain contexts, but "must be more disruptive than a mere . . .

  alteration      of   job    responsibilities."               Id.    (quoting     Morales-

  Vallellanes v. Potter, 605 F.3d 27, 35 (1st Cir. 2010)).

               Henderson      has    not    been      assigned       podium      duty    since

  October 12, 2012.           But he concedes that he has received other

  overtime opportunities and does not claim he was denied any other

  overtime opportunities.             He testified that he still received

  overtime opportunities and pay in 2013 and in 2018 (as of the time

  of his testimony).           Podium duty also does not always result in

  overtime pay. Henderson has not shown "an actual decrease in . . .

  overtime     opportunities"        that       might    constitute         a    "materially

  adverse    change"         (instead      of     a     mere    "alteration         of     job

  responsibilities").         Id. (quoting Morales-Vallellanes, 605 F.3d at

  35).

               Henderson also argues that the "temporal proximity" of

  his complaint to Patel and the MBTA not assigning him podium duty

  "provide[d] the required inference of causation for a prima facie

  case of retaliation."          This argument also lacks merit.

               "Causation       moves      forward,       not        backwards,     and     no

  protected conduct after an adverse employment action can serve as

  the predicate for a retaliation claim."                  Pearson, 723 F.3d at 42.

  Temporal proximity only supports an inference of causation when

  the    record   shows      "that   the    decisionmaker            knew   of    the    . . .

  protected conduct when he or she decided to take the adverse


                                           - 42 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     43
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  43 of ID:
                                                                         77 6373599



  employment action."          Planadeball v. Wyndham Vacation Resorts,

  Inc., 793 F.3d 169, 177 (1st Cir. 2015) (quoting Pomales v.

  Celulares Telefónica, Inc., 447 F.3d 79, 85 (1st Cir. 2006)).

                Henderson complained to Patel in February 2013, four

  months after he argues he was no longer assigned podium duty. This

  podium    duty      assignment   cannot     serve      as   the   predicate       for

  Henderson's retaliation claim, as it occurred before Henderson's

  protected conduct.        See Pearson, 723 F.3d at 42.

                To the extent Henderson argues that the MBTA retaliated

  against   him    by    continuing   to    deny   him    podium    duty    after   he

  complained to Patel, the argument also fails.                Henderson does not

  point    to   any     evidence   that    Gilcoine      or   the   union   stewards

  responsible for assigning podium duty knew of his complaint to

  Patel.    See Planadeball, 793 F.3d at 177.

                                          III.

                Affirmed.

                 -Concurring and Dissenting Opinion Follows-




                                      - 43 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     44
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  44 of ID:
                                                                         77 6373599



               BARRON, Circuit Judge, concurring in part and dissenting

  in part.      Darry Henderson has worked at the Massachusetts Bay

  Transportation       Authority    ("MBTA")      for   more   than   two    decades.

  During most of that time, he has served as a laborer foreperson,

  managing small crews of workers as they go about doing repairs and

  other jobs for the MBTA's maintenance department. And, it appears,

  he has done that work well.           In fact, starting in the early 2000s,

  the MBTA asked him to serve as a temporary supervisor of building

  and station maintenance, and he went on to serve in that post for

  about five years, supervising much larger crews of laborers,

  carpenters, roofers, and others.

               Eventually, though, Henderson, who is African-American,

  became discouraged about his chances of getting hired for the

  supervisory position on a permanent basis, having twice lost out

  to other candidates for such a post.             He thus decided not to apply

  to continue as a temporary supervisor.                Instead, he returned to

  his work as a laborer foreperson.

               In 2012, however, Henderson decided to try his luck once

  again for the bigger supervisory job, after he heard about two

  openings for permanent supervisor positions of the kind that he

  previously     had    filled     in   a   temporary     capacity.         The   MBTA

  interviewed Henderson for these positions, but the all-white panel

  of reviewers gave him low scores for his answers to the interview




                                         - 44 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     45
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  45 of ID:
                                                                         77 6373599



  questions.    The MBTA filled both positions with candidates who had

  scored higher in their interviews, each of whom was white.

               One of these new hires was William Melchionda, who had

  never previously performed the MBTA supervisor job in any capacity,

  let alone performed it well in a temporary status for as many years

  as Henderson had.        In fact, Melchionda had never worked at the

  MBTA at all, and, after Melchionda began in his new role there,

  Henderson    was   forced   to   help     train   him   due   to    his    lack   of

  experience    at   the   MBTA    and    notwithstanding       his   considerable

  supervisory experience in the private sector.

               Rather than simply accepting this outcome as if it had

  been based on interview performance as the MBTA claimed, Henderson

  chose to file suit for employment discrimination under Title VII.

  He alleged, among other things, that the MBTA had discriminated

  against him "because of . . . race" by declining to hire him for

  the supervisory posts and choosing Melchionda instead.                    42 U.S.C.

  § 2000e–2(a)(1).

               From this brief review of the facts, all of which were

  supported by the summary judgment record, a reasonable juror could

  find that Henderson had done what he needed to do to make out a

  prima facie case that the MBTA was liable for violating Title VII.

  After all, he had all but done the job at issue for years, while

  Melchionda had not, and so a juror easily could find that they

  were similarly qualified even though Melchionda had received much


                                         - 45 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     46
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  46 of ID:
                                                                         77 6373599



  higher interview scores than Henderson.              Consistent with that

  conclusion, neither the District Court nor the majority suggests

  that Henderson did not put forward enough evidence to permit a

  juror to so find, as neither the District Court nor the majority

  suggests that Henderson's interview scores alone prevented him

  from showing that he and Melchionda were similarly qualified for

  the supervisor positions on offer.27

                 The result is that, as is usually the case under Title

  VII, Henderson's effort to defeat his employer's motion for summary

  judgment turns on whether the employer's claimed reason for its

  hiring choice was pretextual and whether, insofar as it was, the

  employer's actual motive for making that choice was because of

  race.        As I will explain, those questions are ordinarily ones of

  fact that a jury should be permitted to resolve when a plaintiff

  has made out a prima facie case of an employer's Title VII

  liability.       But here, the majority holds that Henderson's showing

  as to pretext was too weak to entitle him to have a jury assess

  it, notwithstanding that a prima facie case was supportably in

  place.        And the majority further holds that, despite the record


          27
          The MBTA does argue that Henderson failed to supportably
  make out a prima facie case because of his poor performance at the
  interview for the job compared to Melchionda's. As I will explain,
  however, that contention does not hold up because of what the
  evidence shows about the reasons to doubt the interview scoring.
  For that reason, I agree with the majority in following the
  District Court in not resting its ruling as to summary judgment on
  this ground.


                                     - 46 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     47
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  47 of ID:
                                                                         77 6373599



  support for the prima facie case, a jury could not reasonably infer

  from the evidence of the MBTA's false account of its reason for

  hiring Melchionda, even if it were strong enough to support a

  finding    of   pretext,   that   it   discriminated     against   Henderson

  because of race.      The majority thus affirms the District Court's

  grant of summary judgment to the MBTA on each of these independent

  grounds.

              By doing so, however, the majority prevents a long-term

  African-American employee of the MBTA from having a jury decide

  whether it was "because of . . . race" that he was passed over for

  a promotion to a supervisory position that he had successfully

  held on a temporary basis for years in favor of a white candidate

  who had not worked at the MBTA for even a single day.                And, the

  majority does so even though the MBTA purported to base that hiring

  decision solely on the higher scores that the white candidate

  received for the answers that he gave during his interview, when,

  as we will see, the District Court itself raised the concern that

  an objective review of the content of that candidate's interview

  answers could not support the higher scores that the all-white

  panel of reviewers gave them.

             In consequence, the majority's summary judgment ruling

  necessarily rests in my view on an unduly limited conception of

  the jury's proper role in resolving the difficult questions of

  pretext and motive on which Title VII claims so often turn, given


                                     - 47 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     48
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  48 of ID:
                                                                         77 6373599



  the reality that a "smoking gun" that effectively announces the

  employer's unlawful discrimination is a rarity.                In fact, the

  District Court's own analysis of the record suggests the reason to

  send a case like this to the jury.

             The   District    Court    expressly   found   that   the   MBTA's

  decision even to interview Melchionda was "hard to understand,"

  and it also speculated that "cronyism" may have driven the decision

  to give him the job.      Given the thin line between a decision based

  on cronyism and one made "because of . . . race" in this context,

  the District Court's puzzlement over and speculation about the

  MBTA's true motive only serves to underscore to me that -- in light

  of the evidence that Henderson put forth as to why the interview

  scoring lacked integrity -- a jury should have been permitted to

  find for itself what that true motive was.28

                                         I.

              The framework that we must use to evaluate the MBTA's

  motion for summary judgment in this case -- and that the majority

  relies upon -- is easy enough to describe.             It unfolds in three

  stages, as Henderson has not put forward any direct evidence of

  race discrimination.

              Henderson first must put forth enough evidence to permit

  a reasonable juror to find that he has made out a prima facie case


        28
         I agree fully, however, with the majority's grant of summary
  judgment as to Henderson's retaliation claim.


                                       - 48 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     49
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  49 of ID:
                                                                         77 6373599



  of employment discrimination based on race.          See Ahmed v. Johnson,

  752 F.3d 490, 495-96 (1st Cir. 2014) (discussing McDonnell Douglas

  Corp. v. Green, 411 U.S. 792 (1973)).         To do so, he need only make

  a credible case that he was qualified for the position for which

  he applied and that he was passed over for it in favor of a

  candidate of a different race with similar qualifications.                 See

  Kosereis v. Rhode Island, 331 F.3d 207, 212-213 (1st Cir. 2003).

              At the next stage, the burden shifts to the MBTA, as the

  employer.    It must give a legitimate, nondiscriminatory reason for

  having made the hiring choice that it did.             See Paul v. Murphy,

  948 F.3d 42, 49 (1st Cir. 2020).            This, too, is not an onerous

  requirement, as the employer bears only a burden of production,

  see Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 9 (1st

  Cir. 1990), which it can meet even by giving an explanation based

  on a mistaken understanding of the plaintiff's qualifications, see

  Paul, 948 F.3d at 51-52.

              At the third and final stage, the burden shifts back to

  Henderson, who, as the plaintiff, must establish that a reasonable

  juror    could    find   that    the    MBTA's    assertedly     legitimate,

  nondiscriminatory reason for its hiring choice was in fact a

  pretext for race discrimination.         See id. at 49-50.      Here, things

  get somewhat tougher for the plaintiff.

              Henderson must not only put forth enough evidence to

  permit a juror reasonably to find that the MBTA's assertedly


                                     - 49 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     50
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  50 of ID:
                                                                         77 6373599



  nondiscriminatory reason for its hiring choice was not its real

  reason   --     or,   otherwise   put,    that   its   claimed   reason    was

  pretextual.       See id.      He also must show that a juror could

  reasonably infer from the pretextual nature of the employer's

  asserted reason that the employer actually discriminated against

  him in making that decision "because of . . . race."             42 U.S.C.A.

  § 2000e-2(a)(1); see also Reeves v. Sanderson Plumbing Prods.,

  Inc., 530 U.S. 133, 146-47 (2000).

                The framework's realism is its virtue.          It spares the

  plaintiff from having to produce what it will often be impossible

  to   produce     --   direct   evidence     of   the   employer's    racially

  discriminatory motive.         See Vélez v. Thermo King de P.R., Inc.,

  585 F.3d 441, 446-47 (1st Cir. 2009).             It contemplates instead

  that the plaintiff usually may succeed in defeating a motion for

  summary judgment simply by putting forth enough evidence to permit

  a juror reasonably to find both that he has made a prima facie

  case that the employer discriminated against him because of race

  and that the employer's stated, nondiscriminatory reason for its

  hiring choice was pretextual.        See Reeves, 530 U.S. at 147-48.

                As the United States Supreme Court has explained, "it is

  permissible for the trier of fact to infer the ultimate fact of

  discrimination from the falsity of the employer's explanation."

  Id. at 147 (emphasis omitted).        That is because, as the Court has

  also noted, "when all legitimate reasons for rejecting an applicant


                                     - 50 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     51
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  51 of ID:
                                                                         77 6373599



  have been eliminated . . . , it is more likely than not the

  employer, who we generally assume acts only with some reason, based

  his decision on an impermissible consideration such as race."

  Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978), quoted

  in Reeves, 530 U.S. at 147-48; see also Reeves, 530 U.S. at 147

  (noting that "the employer is in the best position to put forth

  the actual reason for its decision," so if its "justification has

  been   eliminated,       discrimination   may    well      be   the    most   likely

  alternative explanation").            This understanding, the Court has

  further     explained,     comports    with    "the     general       principle    of

  evidence law that the factfinder is entitled to consider a party's

  dishonesty about a material fact as 'affirmative evidence of

  guilt.'"     Reeves, 530 U.S. at 147 (quoting Wright v. West, 505

  U.S. 277, 296 (1992)).

               It may be, of course, that in an unusual case, the

  evidence of pretext will suffice to permit a juror to find it but

  not    to   permit   a   juror   to   infer    from   it    that      the   employer

  discriminated against the plaintiff because of race.                    See id. at

  146-47 (citing St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511,

  519, 524 (1993)).          In the main, though, the unmasking of the

  employer's claimed reason for its hiring choice suffices to create

  a permissible inference of a racially discriminatory motive when

  the prima facie case for Title VII liability has been made.                       See

  id. at 147 (citing St. Mary's, 509 U.S. at 511).


                                        - 51 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     52
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  52 of ID:
                                                                         77 6373599



              Thus, judges must be careful not to make the test for

  determining whether there is a genuine dispute of material fact as

  to pretext unduly stringent.           Otherwise, they will cut off at the

  pass a victim of race discrimination's most realistic means of

  ensuring that the institution best suited to assess individualized

  motive -- the jury -- will decide the ultimate question of whether

  the employer discriminated because of race.                 See, e.g., Harrington

  v. Aggregate Indus. Ne. Region, Inc., 668 F.3d 25, 33 (1st Cir.

  2012)   ("Courts    should     be   especially       cautious    before   granting

  summary judgment when pretext . . . [is] at issue."); EEOC v. Unión

  Independiente de la Autoridad de Acueductos y Alcantarillados, 279

  F.3d 49, 56 (1st Cir. 2002) ("Credibility issues . . . . ordinarily

  should be reserved 'for the factfinder at trial, not for the court

  at summary judgment.'" (quoting Simas v. First Citizens' Fed.

  Credit Union, 170 F.3d 37, 49 (1st Cir. 1999))).

              Similarly,       judges    must     be   careful,    absent    unusual

  circumstances, not to prevent the jury from deciding for itself

  whether race discrimination best explains the employer's hiring

  choice when the evidence suffices to show that the employer's

  claimed reason for making that choice was pretextual.                 See, e.g.,

  Theidon v. Harvard Univ., 948 F.3d 477, 496 (1st Cir. 2020) ("We

  proceed   with     caution    and     restraint      when   considering    summary

  judgment motions where . . . issues of motive and intent must be

  resolved."); Soto-Feliciano v. Villa Cofresí Hotels, Inc., 779


                                         - 52 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     53
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  53 of ID:
                                                                         77 6373599



  F.3d 19, 25 (1st Cir. 2015) ("[W]here . . . the issue [is] whether

  the employer's stated nondiscriminatory reason is a pretext for

  discrimination,       courts   must    be      particularly    cautious    about

  granting the employer's motion for summary judgment." (internal

  quotation marks omitted) (quoting Hodgens v. Gen. Dynamics Corp.,

  144 F.3d 151, 167 (1st Cir. 1998))).                 Otherwise, the burden-

  shifting framework will function less as the tool for protecting

  against subtle forms of race discrimination that it was crafted to

  be and more as a means of insulating employers from scrutiny.               The

  result then will be that Title VII will offer most plaintiffs

  merely a nominal -- rather than a meaningful -- day in court.

                                         II.

              This     understanding     of    the   burden-shifting    framework

  convinces me that Henderson should be permitted to present his

  case to the jury.      To explain my thinking, I first address why the

  question of pretext was fit for the jury to decide in his case.                I

  then address why the question of whether the evidence of pretext

  supported an inference of race discrimination was too.

                                          A.

              As   I   have   noted,     the    MBTA   asserts   that   it   chose

  Melchionda over Henderson because of his superior performance

  during the interview process.          It then rightly points out that we

  have credited claims of reliance on interview performance in

  granting summary judgment to employers in prior Title VII cases.


                                        - 53 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     54
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  54 of ID:
                                                                         77 6373599



  See, e.g., Goncalves v. Plymouth Cnty. Sheriff's Dep't, 659 F.3d

  101, 105-06 (1st Cir. 2011).       Thus, the MBTA contends that we have

  no basis for doubting its claim that it picked Melchionda over

  Henderson because Melchionda performed so much better in his

  interview and that, in consequence, there is nothing for the jury

  to resolve when it comes to the question of pretext.29

              I can see the reason to be wary of a claim of pretext

  that challenges an employer's claimed reliance on an assessment of

  how candidates answered a question in an interview about, say,

  what makes one a good employee. Different employers can reasonably

  disagree about whether one answer to such a question was stronger

  than another, given the subjective assessment of the quality of

  the answer that a question of that kind invites.               See Hicks v.



        29
         Some of our prior cases involving a Title VII plaintiff's
  relatively poor interview performance have held that no triable
  issue of material fact existed as to whether a prima facie case
  had been established because that poor interview performance
  itself precluded the plaintiff from establishing either adequate
  qualifications for the position or similar qualifications to the
  person whom the employer ended up hiring. See, e.g., Goncalves,
  659 F.3d at 105-06. But, while the MBTA contends those precedents
  support that same result here, the majority, like the District
  Court, does not so hold. I agree with that approach, given how
  evidently qualified for the post Henderson was based on his past
  experience as an MBTA supervisor and the fact that Melchionda had
  not worked at the MBTA at all.        Thus, here, the interview
  performance is relevant to the pretext issue, if at all. In any
  event, for the reasons I set forth below, the lower scores are
  themselves sufficiently suspect that, for the same reasons they
  cannot suffice to preclude Henderson from having the jury decide
  the pretext question, they also cannot suffice to preclude him
  from having the jury decide the prima facie case issue.


                                     - 54 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     55
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  55 of ID:
                                                                         77 6373599



  Johnson, 755 F.3d 738, 746 (1st Cir. 2014).              For that reason, the

  employer's inability in that context to explain convincingly why

  it   found   one    candidate's      answer     strong   and    another's    weak

  ordinarily will fail -- in and of itself -- to create a triable

  issue of fact as to pretext.           See Hidalgo v. Overseas Condado Ins.

  Agencies, Inc., 120 F.3d 328, 337 (1st Cir. 1997) ("Courts may not

  sit as super personnel departments, assessing the merits -- or

  even the rationality -- of employers' nondiscriminatory business

  decisions." (quoting Mesnick v. Gen. Elec. Co., 950 F.2d 816, 825

  (1st Cir. 1991))).

               Moreover, nothing about the interview process that the

  MBTA used here seems suspect on its face.                   The MBTA's human

  resources staff worked with a "Selection Committee" composed of

  three MBTA employees to create a standardized list of interview

  questions.        The group assembled an "answer key," which "lists

  specific points the Selection Committee seeks in an answer to each

  question."         The   Selection      Committee    then   interviewed      each

  candidate in turn, asking each one the same agreed-upon questions

  in the same order and taking notes on the candidates' responses.

               In    addition,     after     each     interview     ended,     each

  participating      member   of   the    Selection   Committee     assigned   the

  candidate's response to each question a score from zero to ten,

  supposedly based on both the answer key developed by the Selection

  Committee and a score sheet.           The scores assigned then were summed


                                         - 55 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     56
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  56 of ID:
                                                                         77 6373599



  together,30 and, as was the MBTA's standard practice, the MBTA

  hired the two candidates with the highest combined scores.

               As it turned out, moreover, Melchionda and one other

  white candidate, Bernadette Higgins, who was also white, received

  combined interview scores of 184 and 187, respectively, and each

  was hired for one of the open positions.              Henderson, by contrast,

  received a combined score of 117 and was not chosen.

               If our inquiry ended there, a juror would not appear to

  have any reason to disbelieve the MBTA's assertion that it hired

  Melchionda    over    Henderson      because    of    his   superior    interview

  performance    or    to   conclude    that     this   was   not   a   legitimate,

  nondiscriminatory reason for making that choice.                  But, as I will

  explain, our inquiry cannot end there.

               I am aware of no precedent that precludes us from

  concluding that a juror reasonably could find that the MBTA's

  reliance on the differential scoring of the interviews was not the

  real reason for the hiring decision if that juror reasonably could

  find that the scoring of the interview answers was not on the

  level.     Nor do I see how such an argument could be successfully

  advanced.



        30While the Selection Committee was originally composed of
  three members, only two of the interviewers' scores ultimately
  were used for the hiring decision.     The MBTA contends that the
  scores awarded by one of the original members of the Selection
  Committee were removed due to a concern about improper favoritism.


                                       - 56 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     57
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  57 of ID:
                                                                         77 6373599



              We have repeatedly recognized that "[o]ne way to show

  pretext"     is    to      identify      "weaknesses,       implausibilities,

  inconsistencies,        incoherencies,      or     contradictions       in   the

  employer's proffered legitimate reasons for its action."               Billings

  v. Town of Grafton, 515 F.3d 39, 55 (1st Cir. 2008) (second

  quotation quoting Hodgens, 144 F.3d at 168).                Such holes in the

  employer's official story, we also have repeatedly said, may

  establish that the account offered by the employer is "unworthy of

  credence" and thus that "the employer did not act for the asserted

  non-discriminatory reasons."           Id. (quoting Hodgens, 144 F.3d at

  168).

              To be sure, as I have noted, some interview questions do

  not invite answers that lend themselves to objective assessment.

  That can make it difficult for a plaintiff to prove that the

  scoring was suspicious, even when there is room for debate about

  the strength of the answers given.              I have no quarrel with that

  reality, given the important role that qualitative judgments about

  candidates based on interview performance can play in hiring.

              But, some interview questions seek answers that are

  readily    reviewed     objectively.      For    example,    if   an   interview

  question sought information about whether a candidate had post-

  secondary education, and the answer key indicated that the employer

  wanted to hire someone with at least a college education, it would




                                     - 57 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     58
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  58 of ID:
                                                                         77 6373599



  be concerning if the candidate who answered that he had gone to

  college scored worse than the one who answered that he did not.

               As a result, there is no reason that I can see to bar a

  juror from declining to credit the employer's claim to have relied

  on an assessment of an answer that invites objective assessment

  when the record supportably shows that the employer's actual

  assessment     of    that    answer     is,    objectively,     indefensible.

  Furthermore, in my view, if a juror reasonably could conclude that

  the employer fudged the numbers in scoring that one answer -- at

  least if the "objective" question that prompted it appears to be

  a critical one -- then that same juror reasonably could draw the

  additional inference that the scoring of answers even to more

  "subjective" questions was also suspect.             See Hicks, 755 F.3d at

  746 (acknowledging that "the subjectivity necessarily introduced

  by the interview process can mask discrimination"); United States

  v. González-Martínez, 825 F.3d 51, 56 (1st Cir. 2016) ("Jurors

  . . . are not expected to resist commonsense inferences on the

  realities     of    human   experience."       (quoting   United   States   v.

  Saccoccia, 58 F.3d 754, 782 (1st Cir. 1995))).31              Nor have we had

  occasion in any of our cases concerning interview performance to

  hold that it is necessarily unreasonable for a juror to infer that



        31This inference is bolstered by Henderson's testimony that
  the Selection Committee's notes fail to reflect the level of detail
  he provided in each of his responses to the interview questions.


                                        - 58 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     59
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  59 of ID:
                                                                         77 6373599



  the evaluative process was tainted generally when the evidence of

  the employer's problematic evaluation of a specific, important

  question is clear enough.

              It    is    thus   significant     to   me    that    there    are

  inexplicable32 discrepancies regarding the scoring of Henderson's

  and Melchionda's answers to the question that each was asked at

  the interview regarding computer skills, which was undeniably an

  important one.         The computer skills question was as follows:

  "Please tell us about your computer skills[.]            Have you ever used

  an Asset Management system?        What would be the value of having a

  computerized system that tracks the status of needed repairs?"

              On its face, this question hardly seeks an answer that

  defies objective assessment.            Indeed, the "answer key" reveals

  that the Selection Committee was looking for three specific and

  objectively      verifiable    things    in   the   candidates'    response:

  (1) "MS [Microsoft] Office exp[erience]," (2) "Familiarity," and

  (3) "Use of Asset management system."

              It   is    therefore   troubling     that    the   answers    that

  Henderson and Melchionda each gave to this question were scored so

  differently.     For, as we will see, the answers themselves, so far


        32It is true the District Court did not use this word to
  characterize the MBTA's scoring of this answer, nor did it deem it
  "indefensible." After all, it refused to let the jury resolve the
  pretext question. But, I do not see how scoring of answers that
  are "inconsistent," Maj. Op. 38, can explain the decision by an
  employer to credit them or make them defensible.


                                     - 59 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     60
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  60 of ID:
                                                                         77 6373599



  as the record reveals, do not appear to warrant such disparate

  assessments in Melchionda's favor.

              The interview notes show that Henderson claimed to have

  "exp[erience] w[ith] Microsoft," including "outlining work" and

  "editing work."      They also reveal that Henderson stated that he

  had experience with "Blue Zone," a software program used at the

  MBTA, and that he had gone to "school for word processing."             As to

  knowledge of Microsoft Office and "familiarity," in other words,

  Henderson seemed to answer in just the way that the answer key

  suggested a strong candidate would.

              With   regard    to   the   Committee's     question     about   a

  computerized repair tracking system, Henderson's answer was not as

  strong.    He apparently stated that such a system would be "great,"

  as it would avoid "overlap[]" and would help "overcome gaps to get

  trades together."

              The interview notes show that when Melchionda responded

  to the question about computer skills, he did not claim to have

  any experience with Microsoft programs, as Henderson did and as

  the answer key indicated that the Selection Committee desired a

  candidate would.      Nor do they show that he claimed to have any

  experience with Blue Zone or any other program used at the MBTA.33



        33
         The parties do not discuss whether "Blue Zone" is an asset
  management system of the type that the answer key indicates that
  the MBTA valued experience in using.


                                     - 60 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     61
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  61 of ID:
                                                                         77 6373599



              Like the notes taken for Henderson's response, moreover,

  the notes for Melchionda's do not shed much light on his response

  to the computerized repair system question and certainly do not

  show it to have been very strong.        They indicate that he said such

  a system would "save[] time," be "more efficient," and "keep

  records," without additional detail.

              The notes that one of the interviewers took do indicate

  that Melchionda claimed to "use [a] computer every[ ]day," and the

  other's indicate that he had "operational exp[erience]" on a P.C.

  Melchionda did also mention that he "print[ed] out purchase orders,

  request forms, [and] maintenance logs" and "ke[pt] up the logs to

  respond to tenants."        But, even still, both interviewers noted

  that Melchionda conceded that his "use" of computers at the time

  of the interview was "minimal."

              Objectively, then, one would be surprised to learn that

  Melchionda was given nearly twice as good a score for his answer

  to the computer skills question as Henderson.34              Yet, Henderson


        34
         The majority -- but, notably, not the defendants -- conclude
  that Henderson has waived this line of argumentation by failing to
  raise it below or develop it here. Maj. Op. 26. But, at a hearing
  on the MBTA's summary judgment motion below, Henderson's attorney
  argued that there was "a different set of standards as to how the
  interview answers are scored" between African-American and white
  candidates. Later on, the District Court pressed counsel for the
  MBTA about what the record showed about Melchionda's responses to
  the computer skills question in his interview and stated it would
  "look . . . up" the answer to its question. The District Court
  also emphasized in this respect that, at least as it understood
  things, its point about the content of the candidates' responses


                                     - 61 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     62
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  62 of ID:
                                                                         77 6373599



  received two "fours" for his response to the question, indicating

  that the interviewers thought his response was a "Fair" one that

  "[m]issed important item(s)," while Melchionda's response earned

  him two "sevens." According to the score sheet, that score implies

  Melchionda's response fell somewhere between a "Good" answer that

  made    "the    most   salient   points"   and   a   "Very   Good"   one   that

  "[a]nswered most of the question."

                 I am hardly alone in thinking that the scoring of the

  candidates' answers to this question was fishy. The District Court

  itself was puzzled:       "Henderson had more computer experience than

  Melchionda . . . yet Henderson received three points lower" for

  his response to the question.35


  to the computer skills question was the precise "point
  [Henderson's] raising." And, as noted, the District Court relied
  on these responses to assess whether summary judgment was properly
  granted to the MBTA.
       On appeal, Henderson argues that "the scoring sheets
  themselves give a clear indication that numerical values assigned
  to the answers could be and were arbitrary." In particular, he
  notes that the computer skills question was arbitrary, as
  Melchionda, "who described himself as having minimal computer
  skills, nevertheless[] scored higher on this question than
  Henderson[,] who had significant computer skills." Furthermore,
  Henderson contends, the "arbitra[ry] nature of the test scores"
  "imply that the . . . reason offered by the employer was pretext."
  Thus, I do not agree with the majority that this claim has not
  been properly preserved.
         35
         I note that the District Court was also puzzled by the fact
  that Melchionda had been granted an interview when his application
  left blank the line that asked for him to describe his computer
  skills. As the District Court put it, "[i]t is hard to understand
  why someone who left an answer blank on a minimum required job
  skill was given an interview."


                                      - 62 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     63
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  63 of ID:
                                                                         77 6373599



               On appeal, the MBTA takes issue with the District Court's

  characterization -- repeated by Henderson -- of the record as

  showing that Melchionda claimed to have "minimal" computer skills.

  But, it fails to identify any evidence that addresses the key point

  that bothered the District Court:                 what in Melchionda's response

  to the question would validate the decision to award him nearly

  twice as many points as Henderson for his response to it?

               The majority suggests that an interviewer could have

  preferred aspects of Melchionda's response, such as his mention of

  "operational    exp[erience]"        or     his    response    to   the   Selection

  Committee's question about a hypothetical computerized repair

  system,36 to Henderson's.          Maj. Op. 26-28, 39.         But, nothing in the

  record indicates that the Selection Committee in fact had those

  preferences.        Nor does the MBTA itself assert as much on appeal.

  Indeed, the answer key reveals that the Selection Committee was

  concerned,     at     least   in    large     part,     with    Microsoft   Office

  experience, a qualification that Henderson alone mentioned.                   I do

  not see how we can rely on our own speculation about the Selection

  Committee's unspoken preferences to justify taking the pretext



        36
         To the extent that the majority contends that Melchionda's
  response to this question is objectively "more detailed," Maj. Op.
  28, that characterization is not supported by the record.       As
  described above, there is no objective basis on this record for
  finding one response to be preferable to the other, and the MBTA
  provides no explanation for why Melchionda's answer better matched
  its desired response.


                                        - 63 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     64
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  64 of ID:
                                                                         77 6373599



  issue from the jury when the MBTA stresses to us the critical role

  that the answer key plays in ensuring that the scoring process is

  a fair one that is not infected by bias.

              Of course, Henderson's three-point-lower score as to

  this one question regarding computer skills could not itself have

  been decisive.      The scoring gap between the two candidates was

  much larger.     But, this question was by no means a trivial one.

  The showing that Henderson has made about the unexplained way that

  the answer to it was scored thus provides a basis from which a

  reasonable juror could surmise that the way that the interviewers

  scored the answers to the other eleven questions -- including those

  of a more subjective bent -- lacked integrity.37

              That is so because the record provides support for just

  that finding, once the basis for questioning the scoring of the

  computer skills question is considered.          The District Court found

  that the decision to award Melchionda three more points than

  Henderson on one question, which asked the candidates to explain

  their reasons for applying for the position, had no "objective

  basis" in the answers that the candidates gave.           The MBTA does not

  even attempt to identify such a basis on appeal.               Additionally,

  three questions asked the candidates to describe their experience



        37To make up the scoring gap, the score given for each
  question by each interviewer would need to shift by only a little
  more than a point up for Henderson and down for Melchionda.


                                     - 64 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     65
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  65 of ID:
                                                                         77 6373599



  with certain job-related tasks.            Melchionda scored a combined

  twenty points higher on them, even though Henderson alone had five

  years of direct experience performing the supervisor job.

              For these reasons, Henderson has shown, in my view, that

  there is a genuine issue of material fact as to whether the

  evidence supportably shows that the interview scores were so

  lacking in integrity that the MBTA's claimed reliance on them to

  justify    its   hiring    of   Melchionda   may   be    deemed   pretextual.

  Accordingly, I disagree with the majority's decision to grant

  summary judgment to the MBTA based on an inadequate showing of

  pretext, as I think that ruling risks making the interview process

  an easy means by which an employer may insulate a hiring choice

  from the kind of scrutiny that Title VII contemplates.38

                                        B.

              That   still   leaves   the    question     of   whether   a   juror

  reasonably could find on this record that the MBTA's stated reason

  for choosing Melchionda over Henderson was not only a pretext for



        38
         I should add that the fact that many other applicants who
  were not hired scored better than Henderson is of no significance
  to the pretext inquiry, given that the evidence supportably shows
  that the answers given by the even higher scoring candidate that
  the MBTA did hire -- Melchionda -- were in an objective sense no
  better (and, in some respects, even worse) than those given by a
  candidate who scored as low as Henderson. Once that evidence of
  the suspicious nature of the scoring was in place, a juror could
  reasonably find that the MBTA must not have relied on the interview
  performance    of   the    candidates    in   hiring    Melchionda,
  notwithstanding its representation to the contrary.


                                      - 65 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     66
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  66 of ID:
                                                                         77 6373599



  its true motive but also a pretext for race-based discrimination.

  See Paul, 948 F.3d at 49-50.            Unless Henderson can make that

  showing, after all, he cannot fend off the MBTA's motion for

  summary judgment.

              Given that the majority holds Henderson's showing was

  too weak to permit a finding of pretext at all, it need not reach

  this additional issue about what inference might be drawn from a

  finding of pretext.      But, in an independent holding, the majority

  does so nonetheless and concludes that Henderson's showing on this

  score is also too weak to get his case to a jury.                 Here, too,

  though, I disagree with the majority's decision to cut the jury

  out of the process.

              Neither the MBTA nor the majority contends that some

  unarticulated but nevertheless nondiscriminatory reason other than

  the interview scores drove the hiring decision.             See Reeves, 530

  U.S. at 148 ("[A]n employer would be entitled to judgment as a

  matter of law if the record conclusively revealed some other,

  nondiscriminatory reason for the employer's decision . . . .").

  Nor does either the MBTA or the majority contend that any evidence

  affirmatively shows that race did not influence that decision.

  See id. (noting that judgment as a matter of law would be proper

  if there was "only a weak issue of fact" regarding pretext "and

  there was abundant and uncontroverted independent evidence that no

  discrimination had occurred").          Thus, neither the MBTA nor the


                                     - 66 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     67
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  67 of ID:
                                                                         77 6373599



  majority disputes that, insofar as the evidence permits a finding

  of pretext, the MBTA fails to offer any reason at all for having

  made the hiring choice that it did.

              The majority relies instead on the asserted weakness of

  Henderson's pretext showing, even though it assumes in this part

  of its analysis that the record suffices to support a pretext

  finding.    To justify doing so, the majority leans on our decision

  in Feliciano de la Cruz v. El Conquistador Resort and Country Club,

  218 F.3d 1 (1st Cir. 2000).        Maj. Op. 29-32.

              There, we held that the plaintiff, a credit manager fired

  from her job at a hotel, was able to make a "thin" but supportable

  showing that the reasons given for her termination -- poor job

  performance, supposedly -- were pretextual, largely due to her

  receipt of commendations and a pay raise from her employer combined

  with evidence that the hotel's financial woes were not her fault.

  Feliciano, 218 F.3d at 7-8.        Nevertheless, we affirmed the grant

  of summary judgment to the employer because, we concluded, the

  evidence was insufficient for a juror to infer that, as the

  plaintiff had claimed, she was fired due to her Puerto Rican

  origin.    Id. at 8-9.

              Feliciano    was   decided   just   days   before   the   Supreme

  Court's decision in Reeves, which purported to disagree with what

  it understood to be our Circuit's precedent that a jury may not

  infer discrimination based only on the combination of a prima facie


                                     - 67 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     68
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  68 of ID:
                                                                         77 6373599



  case of discrimination and evidence of pretext.             See Reeves, 530

  U.S. at 140-41, 148.        The Feliciano panel in a brief order did

  later deny a post-Reeves petition for rehearing, in which the

  plaintiff had argued that Reeves was at odds with the panel's

  analysis.    218 F.3d at 10.     In doing so, the panel stated that the

  "conclusion that Feliciano failed to adduce sufficient evidence to

  survive summary judgment" was "based on the particular weakness of

  her case."     Id.

               That order makes clear that Feliciano is a binding ruling

  that we must follow, notwithstanding Reeves.               But, by its own

  terms, Feliciano is best read to be a necessarily fact-dependent

  ruling. As such, it is readily distinguished from this case, given

  the different nature of the pretext showings in each.

               Henderson premises his pretext showing on evidence that

  casts doubt on the integrity of the scoring of the candidates'

  interview answers.       Yet, far from presenting a "weak" or "thin"

  case in that regard, the District Court itself expressed concern

  based on Henderson's showing about the scoring.            So, whatever one

  makes of the strength of the pretext showing in Feliciano, I do

  not see how Henderson's showing is comparably bare bones.

               Of course, Reeves recognizes that some rare showings of

  pretext -- even if more than strong enough to support a finding of

  pretext -- in their nature have little "probative value" in showing

  race discrimination. 530 U.S. at 148-49. For example, a plaintiff


                                     - 68 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     69
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  69 of ID:
                                                                         77 6373599



  may prove that an employer's claimed reliance on the winning

  candidate's superior prior experience is pretextual if he can show

  that the winning candidate bribed the employer.               That plaintiff,

  however, will have done little to advance his case for proving

  race discrimination.          Indeed, he arguably would have all but

  disproved it by demonstrating the true but non-race-based ground

  for the employer's hiring decision.

              But, even if Feliciano could be read to have been relying

  on the exception that Reeves carves out for rare cases of that

  kind,   that   exception      could    not     be   understood   to   encompass

  Henderson's    case.     He    has    supportably     shown   that    his   white

  competitor received higher scores for objectively worse answers

  than he gave to the exact same question and that this white

  competitor's answers to other more subjective questions were not

  evidently better than his own, even though they, too, were scored

  as if they were.

              When the showing of pretext rests on evidence that the

  Title VII plaintiff was not hired for doing exactly what the

  candidate of a different race who was hired did, see Thomas v.

  Eastman Kodak Co., 183 F.3d 38, 62 (1st Cir. 1999), the pretext

  showing is inherently one that involves evidence that is at least

  suggestive of race-based disparate treatment.              How, then, can we

  say that the evidence of pretext in such a case is of no "probative




                                        - 69 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     70
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  70 of ID:
                                                                         77 6373599



  value," Reeves, 530 U.S. at 149, to the ultimate question of

  whether race discrimination was the real basis for the decision?39




        39That Henderson has not shown that each of the applicants
  who scored higher than he did gave answers no better than his poses
  no problem. If he can show that a juror could find that the MBTA
  was telling a falsehood in asserting that it picked Melchionda
  because of their divergent interview performances and that he was
  similarly qualified for the job but of a different race, then, for
  the reasons explained above, nothing in this record would prevent
  a juror, per Reeves, from inferring from that falsehood that race
  was driving the hiring choice in this round of hiring. Henderson
  need show no more to permit a jury to find that he suffered an
  adverse employment consequence "because of . . . race" and thus to
  permit it to find for him on his Title VII claim.
       The majority does separately assert that, because Henderson
  scored lower on the interview than sixteen other applicants who
  were not themselves selected for the open positions, he could
  succeed on a Title VII claim, if at all, only pursuant to the
  theory that race was at most a "motivating factor" for the MBTA's
  hiring decision. Maj. Op. 33 n.22. It then proceeds to contend
  that he cannot rely on that theory because he failed to plead it
  expressly in his complaint.     Id.   But, we are at the summary
  judgment stage, see Ríos-Campbell v. U.S. Dep't of Com., 927 F.3d
  21, 25-26 (1st Cir. 2019), and, in any event, no authority
  indicates that Henderson's general allegation of a Title VII
  violation due to his having been "subjected to race discrimination"
  is not itself a claim that race was at least a motivating factor
  in the MBTA's decision.
       Moreover, while the MBTA in theory could have contended that
  the higher scores that these other applicants received show that
  it would not have hired Henderson even if race had been a
  motivating factor for its actual decision, such a defense would
  not itself have defeated his claim of status-based discrimination;
  it would have merely limited his remedies. See 42 U.S.C. § 2000e-
  5(g)(2)(B); see also Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570
  U.S. 338, 355 (2013). Not surprisingly, therefore, the MBTA argues
  on appeal only that a fair application of the burden-shifting
  framework under McDonnell Douglas compels the conclusion that no
  reasonable juror could find that race played any role at all --
  motivating factor or otherwise -- in its hiring decision. As a
  result, I, like the District Court, focus on that contention.


                                     - 70 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     71
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  71 of ID:
                                                                         77 6373599



              Thus, I do not see how Henderson's case qualifies as the

  unusual one in which a jury should be denied the chance to draw an

  inference of race discrimination once it finds that the employer's

  stated reason for its hiring choice was not the real one.                  And

  that is so even if we do not add into the mix the letter from the

  Federal     Transit    Administration       and    the    Federal     Highway

  Administration that alleged that, over a three-year period around

  the time the MBTA hired for the two supervisor positions, the

  agency received 750 Equal Employment Opportunity complaints, paid

  out more than $4 million in settlements and legal fees, and yet

  failed adequately to document the allegations.40

              That the District Court was moved to posit that cronyism

  may have best explained the basis for the MBTA's choice serves to

  reinforce this conclusion.        That explanation -- which is the only

  one other than the MBTA's merit-based explanation for its hiring

  choice that the District Court referenced -- was one that was

  itself a close cousin of the kind of race-based discrimination

  that Title VII forbids.        That speculation about the MBTA's true



        40The MBTA points to a subsequent letter from the federal
  agencies that it claims shows that it "was in compliance with
  federal requirements regarding equal-opportunity employment."
  But, the subsequent letter did not address the "extremely troubling
  and disappointing" allegations of widespread complaints and large
  settlements and, in any case, only expressed approval of changes
  that the MBTA undertook to address deficiencies in its equal-
  opportunity program after January of 2013, when Melchionda and
  Higgins were selected.


                                     - 71 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     72
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  72 of ID:
                                                                         77 6373599



  but unacknowledged motive thus highlights to me that -- insofar as

  Henderson's pretext showing sufficed -- the question of motive

  here necessarily turned on the kind of inferential assessments,

  based on common experience, that lay jurors are best qualified to

  make.

                                       III.

              No doubt, a future case that implicates the proper

  application of the final stage of the Title VII burden-shifting

  framework will have enough factual differences from this one to

  permit it to be distinguished, just as I think this one can be

  distinguished on the facts from Feliciano.            The ruling there was

  one of law -- given that it was affirming a grant of summary

  judgment to the defendant.         But, it is expressed in terms that

  necessarily limit its reach to that case's specific facts.                  See

  Feliciano, 218 F.3d at 7 (emphasizing that, "[i]n evaluating

  whether summary judgment was proper . . . 'everything depends on

  individual facts'" (quoting Thomas, 183 F.3d at 57)).

              Indeed,     were    Feliciano     understood      to    state     a

  generalizable rule, as the majority suggests that it purported to

  do, Maj. Op. 35-37, then it is hard to know what that rule would

  be other than that a showing of pretext is not enough when, given

  the particular facts involved, that showing is too "thin" or, as

  the majority now terms it, "barebones," id. at 37.            Certainly, the

  rule cannot be that a plaintiff must do what Henderson has not,


                                     - 72 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     73
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  73 of ID:
                                                                         77 6373599



  which is to provide affirmative evidence of discriminatory motive.

  Reeves makes clear that is not required, see 530 U.S. at 147, and

  Feliciano is not to the contrary, see 218 F.3d at 6, 10.                I thus

  must assume that the majority's extensive recounting of the various

  types of such affirmative evidence that Henderson does not put

  forth is not intended to suggest that his failure to produce it

  weighs against -- rather than merely fails to aid -- his effort to

  have a jury decide the motive issue.          Maj. Op. 29-32 & nn. 19-20.

              I   am   nonetheless   concerned     that,   by    now    extending

  Feliciano to this case, we may be stumbling -- through an accretion

  of fact-dependent rulings -- into what will turn out to be the

  application of an "I know it when I see it" test.             But, if we were

  to adopt such a test de facto, then it seems to me that we

  necessarily would be adopting an approach to applying the burden-

  shifting framework that also could not be squared with Reeves.

  Such an application would bring about a shift in the approach to

  the respective roles of judge and jury in deciding questions of

  individual motive under Title VII that Reeves does not permit.

              There, the Supreme Court expressly identified just two

  types of cases in which a jury should be barred under the burden-

  shifting framework from finding from the plaintiff's supportable

  showing of pretext that the employer made its hiring decision

  because of race.      They are:    (1) where "conclusive[]" evidence of

  "some   other[]      nondiscriminatory      reason   for      the    employer's


                                     - 73 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     74
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  74 of ID:
                                                                         77 6373599



  decision" exists, and (2) where "weak" evidence of pretext is

  undercut by "abundant and uncontroverted independent evidence that

  no discrimination had occurred."         530 U.S. at 148.

              These    illustrative      examples    show    that    the    rare

  exceptions Reeves has in mind are ones in which some feature of

  the record directly undercuts the normally permissible inference

  that the jury may draw from an otherwise adequate showing of a

  prima facie case plus pretext.         530 U.S. at 148; see also id. at

  154    (Ginsburg,        J.,     concurring)      ("anticipat[ing]"       that

  "circumstances in which plaintiffs will be required to submit

  evidence beyond" what is necessary to show a prima facie case and

  pretext "in order to survive a motion for judgment as a matter of

  law   . . . .     will    be     uncommon").       Consistent     with    this

  understanding, other circuits have read Reeves both to presume

  that once a finding of pretext is permitted and a prima facie case

  has been made the jury gets to make the ultimate call and that the

  evidentiary     burden     for    overcoming    that    presumption      is   a

  substantial one.      See Blow v. City of San Antonio, 236 F.3d 293,

  298 (5th Cir. 2001) (finding a "prima facie case," a "material

  issue of disputed fact as to whether the employer's explanation

  was false," and "no unusual circumstances that would prevent a

  rational fact-finder from concluding that the employer's reasons

  . . . were discriminatory" to be enough to defeat summary judgment

  under "a straightforward application of Reeves"); Rowe v. Marley


                                      - 74 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     75
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  75 of ID:
                                                                         77 6373599



  Co., 233 F.3d 825, 830 (4th Cir. 2000) (holding that "absent"

  "evidence that precludes a finding of discrimination," "courts may

  not require a plaintiff who proves both a prima facie case and

  pretext to produce additional proof of discrimination in order to

  survive a defendant's motion for summary judgment").

              Here, however, there is no such directly undermining

  evidence in the record, nor is there anything else in it that could

  suffice to dispel the concerning inference created by Henderson's

  pretext showing (assuming, as the majority does at points, that it

  was supportably made).       In fact, as I have explained, the pretext

  showing in this case itself sounds in the disparate treatment of

  candidates of different races, which was not true in Feliciano.

  Yet, the majority grants summary judgment to the MBTA nonetheless.

              In justifying the decision to take the ultimate question

  of motive based on pretext out of the hands of the jury, the

  majority treats the logical chain of reasoning that Henderson asks

  us to recognize as if it necessarily falls outside the realm of

  permissible     inferential     reasoning    because     it   can   only    be

  understood to require the fact-finder to engage in impermissible

  speculation.     Maj. Op. 29-32.       But, while the summary judgment

  standard requires us to draw the line between inference-making and

  speculative guessing, it is not a Platonic one that may be limned

  without reference to the source of law that sparks the need for a

  motive determination.       It is necessarily a context-dependent one


                                     - 75 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     76
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  76 of ID:
                                                                         77 6373599



  that must be assessed with respect to the specific pretext and

  motive issues that are at play under the specific statute that

  grounds the plaintiff's claim.

              Under the Supreme Court's Title VII jurisprudence, the

  berth given to juries to draw on their own experiences and lay

  understandings to make inferences about employer motive based on

  findings of pretext is a wide one.             Otherwise, the Court has made

  clear, the promise of a discrimination-free hiring process that

  Title VII was enacted to secure would be thwarted.                And that is

  surely so.      Indeed, were jurors not given that leeway, Title VII

  would undermine itself, as the very legal bar to race-based hiring

  that it imposes incentivizes employers to cover up a racially

  discriminatory motive that in an earlier era they could have more

  freely risked making known without fear of violating federal law.

              The concern, then, is that the majority's reluctance to

  permit    the    jury     to    engage   in      "speculation"    reflects   a

  misunderstanding        about   the   kind     of   permissible   inferential

  reasoning that, as a matter of law, Title VII's burden-shifting

  framework inherently contemplates.              Per Reeves, as I understand

  it, this framework aims to ensure that juries may decide difficult

  questions of motive under Title VII even though conclusive or even

  affirmative evidence of employer motive often will prove elusive.

  There will, then, usually be only judgments to be made from the

  fact that the plaintiff has shown that he lost out to a similarly


                                        - 76 -
Case: 19-1720   Document: 74 Page:
        Case 1:17-cv-12100-PBS     77
                               Document Date Filed
                                        112  Filed:10/09/20
                                                    10/09/2020
                                                             PageEntry
                                                                  77 of ID:
                                                                         77 6373599



  qualified person of a different race for the job, that the employer

  falsely explained its reason for making that choice, and that it

  has   offered   no   non-discriminatory        reason    to    explain    what   in

  consequence has been left unexplained.                 To deem impermissibly

  speculative     in   such    a   case   a     jury's    judgment   that    racial

  discrimination best explains the inexplicable -- especially when

  the plaintiff is so qualified that he was forced to train the one

  to whom he lost out and the pretext showing relies on evidence of

  disparate    treatment      --   is   to    undermine    the    burden-shifting

  framework itself.

              For these reasons, I am concerned that, through a series

  of individualized, seemingly fact-dependent rulings, Reeves is at

  risk of suffering death by a thousand cuts.                Insofar as that is

  so, the time to stop the bleeding, in my view, is now.

                                          IV.

              For these reasons, I respectfully dissent.




                                        - 77 -
